                Case 6:20-cv-00651 Document 1-4 Filed 07/17/20 Page 1 of 41
                                                                       THAT LUULUULUUTTU               US009760864B2

(12) United States Patent                                                            (10) Patent No.:               US 9 ,760, 864 B2
        Joao                                                                         (45) Date of Patent:                   " Sep . 12, 2017
(54 ) APPARATUS AND METHOD FOR
        PROVIDING JOB SEARCHING SERVICES ,
                                                                               (52 ) CPC
                                                                                     U .S. CI  .
                                                                                           .........   G060 10 / 1053 (2013 . 01 ); G060 10 / 10
        RECRUITMENT SERVICES AND /OR                                                                ( 2013 .01) ; G060 10 / 105 (2013 .01) ; G060
        RECRUITMENT- RELATED SERVICES                                                            30 /02 ( 2013 .01); YIOS 707/ 99933 ( 2013 .01);
                                                                                                 YLOS 707/ 99934 (2013 .01) ; YIOS 707 /99935
(71 ) Applicant: Raymond Anthony Joao , Yonkers, NY                                              (2013.01 ); YIOS 707/ 99944 ( 2013.01); YIOS
                     (US)                                                                              707/ 99945 (2013 .01) ; YIOS 707 /99948
(72 ) Inventor: Raymond Anthony Joao , Yonkers , NY                                                                                  ( 2013 .01)
                (US)                                                           (58 ) Field of Classification Search
                                                                                     CPC .............. G06Q 10 / 105 ; GO6Q 10 /1053 ; Y10S
(73 ) Assignee : GTJ VENTURES , LLC , Yonkers , NY                                                                                        707 /99933
                 (US )                                                                 USPC                                               707 /758
                                                                                                                                    ........
                                                                                     See application file for complete search history .
( * ) Notice : Subject to any disclaimer, the term of this
                     patent is extended or adjusted under 35                                            References Cited
                     U . S .C . 154 (b ) by 0 days .
                     This patent is subject to a terminal dis                                  U . S . PATENT DOCUMENTS
                     claimer.                                                       5, 164 ,897 A * 11/1992 Clark ..................... G06Q 99 /00
                                                                                                                                           705/ 321
( 21) Appl. No.: 14 /839, 946                                                      5 ,758,324 A * 5 /1998 Hartman ........... G06F 17/ 30011
                                                                                                                                           705/ 1 . 1
(22 ) Filed :        Aug. 29, 2015                                                  5,832,497 A * 11/1998 Taylor .................... GO6Q 10/ 10
                                                                                                           (Continued )
(65 )                Prior Publication Data                                    Primary Examiner — Jean M Corrielus
        US 2015 /0371192 A1 Dec . 24 , 2015                                    (74) Attorney, Agent, or Firm — Raymond A . Joao, Esq .
                Related U .S . Application Data                                (57)                     ABSTRACT
(63 ) Continuation of application No. 12/315 , 124, filed on                   An apparatus, including a memory device for storing work
      Nov. 29, 2008, now Pat. No . 9 , 152 ,943, which is a                    schedule information or scheduling information for an indi
      continuation of application No. 10 /691,796 , filed on                   vidual , a transmitter for transmitting a job search request to
      Oct. 23, 2003 , now Pat. No. 7 ,490 , 086 , which is a                   a computer, wherein the computer is specially programmed
      continuation of application No. 09 /612 ,528 , filed on                  for processing the job search request, for generating a
      Jul. 7 , 2000 , now Pat. No . 6 ,662, 194 .                              message containing information regarding a job opening , a
(60 ) Provisional application No. 60 /146 ,776 , filed on Jul.                 position , an assignment, a contract, or a project, and for
        31, 1999 .                                                             transmitting the message to the apparatus in response to the
                                                                               job search request; a receiver for receiving themessage ; and
(51) Int. Cl.                                                                  a display for displaying at least some of the information
        G06F 17/30              ( 2006 .01)                                    contained in the message .
        G06Q 10 / 10            (2012 .01 )
        G06Q 30 /02             ( 2012 .01)                                                      21 Claims, 16 Drawing Sheets
                                                          START

                                                     ACCESS CENTRAL   1 301
                                                  PROCESSING COMPUTER

                                                      ENTER DATA               302
                                                   AND /OR INFORMATION
                                                     SELECT SPECIFIC           303
                                                                                03
                                                       OR GENERIC
                                                      INFORMATION

                                                           Is     304
                                                        SPECIFIC          NO
                                                      INFORMATION
                                                       SELECTED ?

                                                              YES 305                   306
                                                     PROCEED WITH         PROCEED WITH
                                                  SPECIFIC INFORMATION GENERIC INFORMATION

                                                                  ENTER RECRUITMENT 1307
                                                                         SEARCH

                                                                    PERFORM SEARCH         308
                                                                    QUERY DATABASE
                  Case 6:20-cv-00651 Document 1-4 Filed 07/17/20 Page 2 of 41


                                                             US 9 ,760,864 B2
                                                                         Page 2

(56 )                       References Cited                                          6 ,409,514 B1 * 6 / 2002 Bull ..........        GO9B 5 /02
                                                                                                                                          434 /118
                   U . S . PATENT DOCUMENTS                                           6 ,466 ,914 B2 * 10 / 2002 Mitsuoka ....... GO6Q 10 /063112
                                                                                                                                               705/ 37
        5, 862,223 A * 1/ 1999 Walker ............. G06Q 10 /06311                    6 ,718 ,340 B1 * 4 / 2004 Hartman ........... G06F 17 / 30011
                                                            705/50                    6 ,873 , 964 B1 * 3 /2005 Williams ....... G06Q 10 /063112
        5 ,884 ,270 A * 3/ 1999 Walker ............ G06Q 10 / 1053                                                                           705 /321
                                                             379 / 93 . 12            7 ,054,821 B1 * 5/2006 Rosenthal                   G06Q 10 /06
        5 ,884 ,272 A * 3/ 1999 Walker ............... G06Q 30 /0615                                                                        705 / 348
                                                           379 / 93. 12               7 ,305,347 B1 * 12/ 2007 Joao .................. G06Q 10 /1057
        5 ,978 , 768 A * 11/ 1999 McGovern ......... G06Q 10 / 1053                                                                          705 / 35
                                                             705 /321                 7 ,523 ,045 B1 * 4 /2009 Walker .......... G06Q 10 /063112
        6 ,157,808 A * 12/2000 Hollingsworth ......... GO9B 7 /02                                                                            705 / 7. 14
                                                          434 /219                2001/0042000 Al * 11/2001 Defoor , Jr. ..... GO6Q 10705
                                                                                                                                      /063112
        6 ,266 ,659 B1 * 7/2001 Nadkarni .......... GO6F 17 /30389                                                                        / 7 . 14
                                                             705 /7 . 14          2002/0002476 A1* 1/2002 Mitsuoka ....... G06Q 10 /063112
        6 ,370 ,510 B1 * 4 / 2002 McGovern ............. GO6Q 10 / 10                                                                      705 /7 . 14
                                                             705/321              2002/ 0152316 A1 * 10 / 2002 Dietz .................. G06Q 10 / 10
        6 .381 ,592 B1 * 4 /2002 Reuning ................ G06Q 10 / 06                                                                      709 /229
        6 ,398 ,556 B1 * 6 /2002 Ho .....                  GO9B 7 /04             2005/0010467 A1 * 1/2005 Dietz .............           G06Q 10 / 10
                                                             434/ 118                                                                        709 /229
        6 ,408,337 B1 * 6 / 2002 Dietz ............. G06Q 10 /06
                                                               709/229        * cited by examiner
       Case 6:20-cv-00651 Document 1-4 Filed 07/17/20 Page 3 of 41


U . S . Patent                Sep. 12, 2017                   Sheet 1 of 16                      US 9 . 760 .864 B2




      130
            EMPLOYRCOMPUTER


            INDVUALCOMPUTER
                                   10




                                   20
                                               EMPLOYRCOMPUTER
                                          CENTRAL PROCESING COMPUTER

                                              INDVUAL COMPUTER         olo    EMPLOYR COMPUTER


                                                                              INDVUAL COMPUTER
                                                                                                         1
                                                                                                         .
                                                                                                         FIG




                                                                                                          700
             Case 6:20-cv-00651 Document 1-4 Filed 07/17/20 Page 4 of 41


U . S . Patent              Sep. 12 , 2017                  Sheet 2 of 16                         US 9 , 760. 864 B2




   100
   .
   1                                 10E
                                     -
                                     |



         IUNSPEURT DEVICE                  DISPLAY DEVICE                         1TRA0NSMFITER
   10C
   •                                10A
                                    -                                       10G
                                                                             -


              ROM                             CPU
                                                                                    RECIVER               FIG
                                                                                                          2
                                                                                                          .


    106                              101                                    10?

              RAM                          OUTP DEVICE                                DATBSE
            Case 6:20-cv-00651 Document 1-4 Filed 07/17/20 Page 5 of 41




userinession the style
U . S . Patent                 Sep. 12, 2017                    Sheet 3 of 16                      US 9 , 760, 864 B2




     120D                                20E                                      20F

            IUNSPEURT DEVICE                   DISPLAY DEVICE                         TIRANSMTER
    20C                                20A
                                       |
                                                                                20G

                 ROM                               CPU
                                                                                      RECIVR                3
                                                                                                            .
                                                                                                            FIG




                RAM
                                        2011
                                        |



                                                OUTP DEVICE
                                                                                20H


                                                                                       DATBSE                ?
            Case 6:20-cv-00651 Document 1-4 Filed 07/17/20 Page 6 of 41


U . S . Patent               Sep. 12 , 2017                     Sheet 4 of 16                      US 9 .760 .864 B2




    30D                                 130E                                          MIF




          UINSPEURT DEVICE                     DISPLAY DEVICE
                                                                                30G
                                                                                       TRANSMIER
   30C
    |                                 30A
                                      |


               ROM                                CPU                                  RECIVER              4
                                                                                                            .
                                                                                                            FIG


     30B

                RAM
                                       301


                                               OUTP DEVICE
                                                                                ?
                                                                                30H

                                                                                        DATBSE
       Case 6:20-cv-00651 Document 1-4 Filed 07/17/20 Page 7 of 41


U . S . Patent      Sep . 12 , 2017         Sheet 5 of 16     US 9 , 760 ,864 B2



                    START - 200
                                                   . 201
           ACCESS CENTRAL
        PROCESSING COMPUTER

           ENTER DATA AND /OR                       202
                 INFORMATION
             SELECT SPECIFIC
               OR GENERIC
                 INFORMATION
                                      204
                       IS
                   SPECIFIC                   NO
                 INFORMATION
                  SELECTED ?
                            YES             205                         206
                 PROCEED WITH                          PROCEED WITH
         SPECIFIC INFORMATION                      GENERIC INFORMATION
                                                                  207
                                  ENTER JOB SEARCH
                                  PERFORM SEARCHI             1   208
                                  QUERY DATABASE



     FIG . 5A
       Case 6:20-cv-00651 Document 1-4 Filed 07/17/20 Page 8 of 41


U . S . Patent      Sep. 12 , 2017         Sheet 6 of 16          US 9,760,864 B2




            PROVIDE SEARCH 1209
                 REPORT TO
                 INDIVIDUAL
                                           210
          RECEIVE INDIVIDUAL 'S
               RESPONSE

                                     211                                  212
                      IS
                  INDIVIDUAL               NO                RECORD
                 INTERESTED ?                              DATA AND /OR
                                                           INFORMATION
                           YES             214                            213
                                                              STOP
           PROCEED WITH JOB
            SEARCH PROCESS




    FIG . 5B
       Case 6:20-cv-00651 Document 1-4 Filed 07/17/20 Page 9 of 41




U.S.Patent men om de rart
U . S . Patent     Sep. 12 , 2017    Sheet 7 of 16         US 9,760,864 B2




           PROVIDE/TRANSMIT DATA                215
             AND /OR INFORMATION
                 TO EMPLOYER



            nave gant "
            RECEIVE EMPLOYER 'S
                  RESPONSE



                        IS
                  EMPLOYER
                                    217
                                           V 216



                                          NO            RECORD
                                                                      218

                                                      DATA ANDIOR
                 INTERESTED ?
                                                      INFORMATION
                             YES                                219
                                          220
                                                         STOP
             NOTIFY /TRANSMIT
          MESSAGE TO INDIVIDUAL




    FIG . 5C
       Case 6:20-cv-00651 Document 1-4 Filed 07/17/20 Page 10 of 41


U . S . Patent      Sep. 12 , 2017       Sheet 8 of 16         US 9,760 , 864 B2




                                                  221
                 RECEIVE INDIVIDUAL ' S
                       RESPONSE
                                                                      223
                                          , 222
                             IS                             RECORD
                       INDIVIDUAL                 NO
                     INTERESTED ?                        DATA ANDIOR
                                                         INFORMATION

                                   YES            225                   224

                  PROVIDE /TRANSMIT                           STOP
                   INFORMATION TO
                      EMPLOYER
                                                  226

                 RECEIVE EMPLOYER ' S
                       RESPONSE
                                                                     228
                                              227
                              IS                           RECORD
                       EMPLOYER                   NO     DATA AND /OR
                     INTERESTED ?                        INFORMATION
                                   YES                                229
                                                             STOP
    FIG . 5D
       Case 6:20-cv-00651 Document 1-4 Filed 07/17/20 Page 11 of 41


U . S . Patent     Sep. 12 , 2017   Sheet 9 of 16           US 9,760,864 B2




                                                          230
                               PUT PARTIES INTO
                             CONTACT WITH EACH
                                    OTHER
                                                          231
                          MONITOR RECRUITMENT
                                PROCESS

                                                          232
                          RECORD RESULTS , DATA
                            AND /OR INFORMATION

                                                    233

                                     STOP




          FIG . 5E
      Case 6:20-cv-00651 Document 1-4 Filed 07/17/20 Page 12 of 41


U . S . Patent      Sep . 12 , 2017          Sheet 10 of 16     US 9,760,864 B2

                   START -- 300
          ACCESS CENTRAL 1301
       PROCESSING COMPUTER
                 ENTER DATA                       L 302
        AND /OR INFORMATION

           SELECT SPECIFIC                    D303
              OR GENERIC
             INFORMATION
                                      304
                     IS
               SPECIFIC                       NO
             INFORMATION
                 SELECTED ?
                      I YES                 305                        - 306
            PROCEED WITH                                PROCEED WITH
        SPECIFIC INFORMATION                       GENERIC INFORMATION

                             ENTER RECRUITMENT
                                            SEARCH

                                PERFORM SEARCHI                1308
                                 QUERY DATABASE


     FIG . 6A
       Case 6:20-cv-00651 Document 1-4 Filed 07/17/20 Page 13 of 41


U . S . Patent      Sep.12, 2017         Sheet11 of 16         US 9 , 760 .864 B2




            PROVIDE SEARCH 1309
               REPORT TO
               EMPLOYER

         RECEIVE EMPLOYER ' S
                  RESPONSE

                                                                        312




-
??
?
                                   311
                      IS                                  RECORD
                  EMPLOYER                NO
                                                         DATA ANDIOR
                 INTERESTED ?                            INFORMATION
                           YES                                          313
                                                            STOP
                 PROCEED WITH
         RECRUITMENT SEARCH
                   PROCESS




   FIG . 6B
       Case 6:20-cv-00651 Document 1-4 Filed 07/17/20 Page 14 of 41




U.S.Patent stand
U . S . Patent     Sep. 12 , 2017    Sheet 12 of 16        US 9 ,760,864 B2




           PROVIDE / TRANSMIT DATA              315
           AND /OR INFORMATION TO
                   INDIVIDUAL

             RECEIVE INDIVIDUAL ' S       L316
                   RESPONSE
                                                                       318
                                    317
                         IS                             RECORD
                   INDIVIDUAL             NO
                                          NO
                                                      DATA ANDIOR
                  INTERESTED ?                        INFORMATION
                              YES                                319
                                          320
                                                         STOP
          NOTIFY / TRANSMIT MESSAGE
                 TO EMPLOYER




     FIG . 6C
      Case 6:20-cv-00651 Document 1-4 Filed 07/17/20 Page 15 of 41


U . S . Patent      Sep. 12 , 2017       Sheet 13 of 16       US 9 ,760,864 B2




                                                  321

                 RECEIVE EMPLOYER ' S
                      RESPONSE
                                                                      323
                                            322
                              IS
                       EMPLOYER
                     INTERESTED ?
                                                  NO         RECORD
                                                          DATA ANDIOR
                                                           INFORMATION
                                   YES            325
                                                  325                   324
                  PROVIDE / TRANSMIT                          STOP
                   INFORMATION TO
                       INDIVIDUAL
                                                  326
                 RECEIVE INDIVIDUAL ' S
                      RESPONSE


                              IS                            RECORD
                       INDIVIDUAL                 NO
                     INTERESTED ?                         DATA ANDIOR
                                                          INFORMATION

                               | YES                                  329

                                                             STOP
   FIG . 6D
       Case 6:20-cv-00651 Document 1-4 Filed 07/17/20 Page 16 of 41


U . S . Patent   - Sep . 12 , 2017          Sheet 14 of 16          US 9 ,760 ,864 B2




                                                                   330
                                     PUT PARTIES INTO
                                CONTACT WITH EACH
                                             OTHER
                                                               - 331
                                        -


                            MONITOR RECRUITMENT
                                            PROCESS
                                                                   332
                            RECORD RESULTS, DATA
                              AND /OR INFORMATION

                                                             333

                                               STOP




            FIG . 6E
      Case 6:20-cv-00651 Document 1-4 Filed 07/17/20 Page 17 of 41


U . S . Patent    Sep. 12, 2017   Sheet 15 of 16           US 9, 760 ,864 B2


                                                    100
                                  START


                          ACTIVATE CENTRAL
                       PROCESSING COMPUTER

                                                              402
                          PERFORM SEARCHI
                           QUERY DATABASE

                                                              403
                          GENERATE SEARCH
                            LIST/REPORT

                                                              404
                       TRANSMIT LIST/REPORT
                              TO INDIVIDUAL

                             PROCEED WITH                  - 405
                              JOB SEARCH
                               PROCESS



     FIG. 7 [ son 40              STO
                                                   , 406
       Case 6:20-cv-00651 Document 1-4 Filed 07/17/20 Page 18 of 41


U . S . Patent     Sep . 12 , 2017    Sheet 16 of 16         US 9 , 760 ,864 B2



                                      START            500
                                                                 501
                             ACTIVATE CENTRAL
                         PROCESSING COMPUTER

                                                                 502
                             PERFORM SEARCHI
                             QUERY DATABASE

                                                                 503
                             GENERATE SEARCH
                                LIST/REPORT


                          TRANSMIT LIST/REPORT               L 504
                              TO EMPLOYER

                             PROCEED WITH                     - 505
                          RECRUITMENT SEARCH
                                     PROCESS

                                                       506
      FIG . 8                         STOPP
              Case 6:20-cv-00651 Document 1-4 Filed 07/17/20 Page 19 of 41


                                                        US 9 , 760, 864 B2
            APPARATUS AND METHOD FOR                                      and /or assignments, and by the need of employers and/or
      PROVIDING JOB SEARCHING SERVICES ,                                 hiring entities to recruit and hire new employees , indepen
         RECRUITMENT SERVICES AND /OR                                    dent contractors , and/ or freelancers . These businesses and
        RECRUITMENT-RELATED SERVICES                                     markets include employment agencies , recruiters, so -called
                                                                       5 “ headhunters ” , employment and/ or career consultants , tem
                 RELATED APPLICATIONS                                     porary employment agencies, personal agents , personal
                                                                          managers , and/ or other intermediaries , who or which ,
   This is a continuation application of U . S . patent applica-          respectively , bring the respective parties together and/ or
tion Ser. No. 12 /315 , 124 , filed Nov. 29, 2008 , and entitled          assist them in obtaining introductions, establishing a dialog
“ APPARATUS AND METHOD FOR PROVIDING JOB 10 between parties, reaching agreement on , and /or establishing
SEARCHING SERVICES , RECRUITMENT SERVICES   an employment, an independent contractor, and /or a free
AND /OR RECRUITMENT-RELATED SERVICES ” , lance relationship .
which , in turn , is a continuation application of U . S . patent
application Ser. No . 10 /691,796 , filed Oct. 23 , 2003 , and is callyJob require
                                                                            searching activities and recruitment activities typi
entitled “ APPARATUS AND METHOD FOR PROVIDING 15 pre -screening efforts                     in introducing parties to one another ,
                                                                                     the parties prior to , and / or subsequent to , an
JOB SEARCHING SERVICES , RECRUITMENT SER
VICES AND /OR RECRUITMENT-RELATED SER party                       introduction , acting as an information gathering entity for a
                                                                         , exchanging information in order to determine if a
VICES” , now U .S . Pat . No. 7,490 ,086 , which , in turn , is a relationship
continuation application of U .S . patent application Ser. No.                     is appropriate and /or desirable , negotiating a
09/612 .528 , filed on Jul. 7 . 2000, and entitled “ APPARA - 20 deal, and / or consummating a deal between the respective
TUS AND METHOD FOR PROVIDING JOB SEARCH -                         parties . While individuals and /or employers and/ or hiring
ING SERVICES, RECRUITMENT SERVICES AND /OR                        entities can act on their own behalf during most of the
RECRUITMENT-RELATED SERVICES ” , now U .S . Pat.                          process, one of the parties may typically enlist the efforts of
No. 6 ,662, 194 , the subject matter of which are hereby an employment agency or agencies, a recruiter (s ), a so
incorporated by reference herein in their entirety. U .S . patent 25 called “ headhunter( s)” , an employment and /or career con
application Ser. No . 09 /612 ,528 , filed on Jul. 7 , 2000 , claims      sultant(s ), a temporary employment agency or agencies , a
the benefit of priority of U .S . Provisional Patent Application          personal agent( s ), a personal manager( s ), and /or another
Ser.No. 60/ 146 ,776 , filed Jul. 31, 1999 , and entitled “ APPA -        intermediary or intermediaries , sometimes at great expense .
RATUS AND METHOD FOR PROVIDING JOB              The enlistment of employment agencies, recruiters , so
SEARCHING SERVICES , RECRUITMENT SERVICES 30 called “ headhunters ” , employment and /or career consul
AND /OR RECRUITMENT-RELATED SERVICES” , the                        tants, temporary employment agencies, personal agents,
subjectmatter of which is hereby incorporated by reference         personal    managers , and /or other intermediaries, can be
herein in their entirety .                                         costly and can lead to job search efforts and /or recruitment
                FIELD OF THE INVENTION                          35 efforts which may be limited in breadth and / or scope by the
                                                                   personal and /or individual contacts , limitations and/ or con
    The present invention is directed to an apparatus and a straints          associated with the employment agency , recruiter,
                                                                    so -called “ headhunter” , employment and /or career consul
method for providing job searching services , recruitment
 services and/or recruitment-related services and , in particu     tant, temporary employment agency , personal agent, per
lar, to an apparatus and a method for providing job searching 40 sonal manager , and /or other intermediary .
services, recruitment services and /or recruitment-related ser-        In this regard , job search efforts and/ or recruitment efforts
 vices as they may relate to individuals , independent con may be limited , thereby depriving an individual and /or an
tractors, freelancers , employers and /or hiring entities , in a          employer and /or hiring entity of being introduced to the best
network environment .                                                     possible candidates . In some instances , an employer and / or
                                                                       45 hiring entity may forgo access to certain candidates simply
            BACKGROUND OF THE INVENTION                                   because they cannot and /or refuse to enlist the efforts of a
                                                                          recruiter and/or other intermediary.
   Individuals, independent contractors, and/ or freelancers ,               Job searching efforts and recruitment efforts may be
can expend great efforts and a great deal of time in job                  limited by and /or be constrained by limited personal con
searching efforts . Individuals , independent contractors , and 50 tacts , geographical constraints , monetary constraints , and / or
or freelancers, typically place a great deal of importance on             time constraints . Oftentimes, individuals, employers and /or
their job searching efforts , on efforts directed to securing             hiring entities, do not have the resources to conduct their
employment, both permanently and/ or temporarily as a                     own respective job searching efforts or recruitment efforts .
temporary employee and /or “ contract" employee , and /or on        The enlistment of employment agencies, recruiters, so
efforts directed to obtaining and / or securing projects and/ or 55 called “ headhunters ” , employment and /or career consul
assignments .                                                       tants, temporary employment agencies, personal agents,
   Employers and / or hiring entities require that they have a personal managers, and /or other intermediaries ,may not be
satisfactory workforce in order to meet the demands of              sufficient to overcome these limitations and /or constraints ,
doing business. In this regard , employers and /or hiring particularly, if the respective employment agency or agen
entities very often need to find and/ or recruit new employ - 60 ?ies, recruiter ( s ), so -called "headhunter (s )” , employment
ees , replace former employees , find employees with new         and /or career consultant(s ), temporary employment agency
skills to meet their business needs, and /or obtain the services          or agencies, personal agent(s), personal manager(s ) and /or
of temporary workers , independent contractors , and/ or free             other intermediary or intermediaries , are working with simi
lancers .                                                                 lar limitations and / or constraints .
  Growing businesses and markets have been created by the 65                 The job search process and /or the recruitment process can
need for individuals , independent contractors , and/ or free             typically be rendered more difficult in instances when addi
lancers to find and/ or to secure jobs, employment, projects              tional information may be requested by one or by both of the
             Case 6:20-cv-00651 Document 1-4 Filed 07/17/20 Page 20 of 41


                                                      US 9 ,760 ,864 B2
parties concerning a counterpart. This typically results in               The present invention can also be utilized by an employ
time delays and /or additional expense to the party having to          ment agency , a recruiter, a so - called “ headhunter” , or other
comply with such a request.                                            intermediary , in order to assist and /or to act on behalf of any
   Job searching efforts and /or recruitment efforts may fur -         of the individuals, employers and /or hiring entities described
ther be rendered more difficult when the parties are not 5 herein . The present invention can also be utilized in order to
properly pre - screened , thereby resulting in wasted time and provide agency services for any of the herein described
effort, and /or when the parties are not properly informed as parties , i.e., individual, employees, independent contractors ,
to the needs and /or demands of a counterpart. The needs freelancers , employers, hiring entities , recruiters, headhunt
and /or demands can include job description , job needs , ers, etc .
project description , assignment description , salary , compen - 10 The apparatus and method of the present invention can be
sation , and /or other related information . The failure to        utilized in a network environment in order to effectuate any
pre - screen the parties and/ or to conduct a dialog and /or       of the services described herein on , or over, any communi
initiate interviews and / or discussions when the parties may      cation network .
be so far apart regarding their respective needs , requests               The apparatus can include a central processing computer
and/ or expectations, for example , those involving job duties 15 or server computer, at least one or more individual comput
and/ or salary , can result in wasted time and effort.            ers and at least one or more employer computers . Each of the
  Confidentiality is typically another concern in job search           herein -described computers may communicate with any and
ing activities and / or in recruitment activities . Individuals ,      all of the computers which are utilized in conjunction with
employees, and / or hiring entities may have an interest in ,          the apparatus of the present invention . The present invention
and /or a desire for, maintaining confidentiality during at 20 may be utilized in any communication network such as the
least some initial stages of any job search and / or recruitment       Internet, the World Wide Web , a telecommunications net
effort. In some instances, once an initial interest is                 work , and /or any other communication network described
expressed , any confidentiality which may have existed may             herein and/ or otherwise.
be lost for the remainder of the process. Sometimes , it may              Each of the central processing computer (s), the individual
be desirable for an individual, an employer and /or hiring 25 computers, and/or the employer computers can include any
entity, to retain at least some level of confidentiality and/ or       and /or all components , peripherals , hardware , and /or soft
anonymity further into the job search and /or recruitment              ware , for facilitating the use thereof in a manner consistent
process. In this manner, at least some confidentiality and/or          with the present invention as described herein .
anonymity can be preserved , especially if a dealbetween the              The central processing computer may also include, and / or
parties is not ultimately reached .                                 30 be linked to , a database (s ) and /or other storage and / or
   Job searching activities and/ or recruitment activities may         memory device ( s ) for storing any and /or all of the data
be far too widespread and may be far too important to be               and /or information described as being utilized , and/or which
limited by the above-described limitations and/or con-     may be utilized , in conjunction with the present invention .
straints. Individuals , employers and /or hiring entities would
                                                              The present invention provides job search services,
be better served by a system which overcomes the short- 35 recruitment services, and / or recruitment- related services ,
comings of the prior art.                                  while preserving confidentiality among and /or between the
                                                               parties and/orbetween the parties and third parties, and may
            SUMMARY OF THE INVENTION                           further provide for varying layers of confidentiality for the
                                                               parties involved . The present invention can also provide
   The apparatus and method of the present invention over - 40 enhanced information services for the parties utilizing same,
comes the shortcomings of the prior art and provides an                including but not limited to , links, hyperlinks, and/ or other
apparatus and a method for providing job searching services,           pointing and /or linking devices for linking a user to addi
recruitment services and /or recruitment-related services.             tional and /or supplemental information concerning any of
 The present invention utilizes the technologies and advances          the individuals , employers, hiring entities , and/or other
in information technology and in communication technol- 45 parties , involved in a dialog , negotiations and / or discus
ogy in order to provide these services in a network envi-              sions .
ronment.                                                                  The data and /or information utilized in conjunction with
  The present invention is directed to an apparatus and a              the present invention can also be utilized by the various
method for providing job searching services , recruitment              individuals, employers , hiring entities, contractors , appli
services and / or recruitment-related services , for the respec - 50 cants , recruiters , headhunters , third party intermediaries,
tive individuals, employees , independent contractors , free           and /or the operator and/ or the administrator of the apparatus ,
lancers , employers and/ or hiring entities, described herein in       and can be uploaded to , downloaded from , and /or be stored
a network environment. The present invention also provides             and / or be resident on any of the central processing
a centralized apparatus, which can also serve as a clearing- computer(s ), the individual computer(s), and /or the
house , which provides job searching services , recruitment 55 employer computer (s ).
services , and /or recruitment- related services, as well as any    The apparatus and method of the present invention can be
of the services and/or activities described herein .             utilized to perform various job -searching services , recruit
   The apparatus and method of the present invention can be            ment services and / or recruitment- related services and /or
utilized by individuals , independent contractors , freelancers,       functions. The present invention may be utilized by an
and / or other entities , desirous of securing a job , a position , 60 individual, a prospective employee, an independent contrac
a project, an assignment, and/ or an employment relation -             tor, a freelancer, either permanent or temporary, to find or to
ship , either permanent and /or temporary , with an employer           locate a job , a position , a project and/ or an assignment, for
and/ or a hiring entity. The apparatus and method of the               which they may wish to apply. The present invention can
present invention can also be utilized by employers and /or            also be utilized by an employer and /or hiring entity to recruit
by other hiring entities desirous of securing the services of 65 and /or to search for, an individual, a prospective employee ,
an individual, an employee , an independent contractor, an independent contractor, and /or a freelancer , either per
and / or freelancer , either permanently and /or temporarily.    manent or temporary .
              Case 6:20-cv-00651 Document 1-4 Filed 07/17/20 Page 21 of 41


                                                       US 9 ,760 ,864 B2
   The present invention can also be utilized by a recruiter,           and / or if information is being and /or has been requested
a headhunter, and/ or a third party intermediary , in order to          about he , she or it. The present invention can also provide
assist an individual, a prospective employee , an independent           the identity of the party requesting the information to the
contractor, and /or a freelancer, in searching for a job , a            respective individual, employer and / or hiring entity .
position , a project, and /or an assignment, and/ or for assisting 5 The present invention can also provide for the blockage of
an employer and/ or a hiring entity in searching for, and/ or any access , authorized and /or unauthorized , to any of the
for recruiting an individual, a prospective employee, an                data and /or information utilized in conjunction with the
independent contractor, and / or a freelancer , in order to fill a      present invention and / or concerning any individual, entity ,
hiring and / or other need .                                       employer, and / or hiring entity , utilizing the present inven
    The present invention may also be utilized to notify an 10 tion . The present invention can also provide any data and /or
 individual, a prospective employee , an independent contrac - information specifically, generically , generally , such as for a
tor, and /or freelancer, of the existence and/ or the availability group, and/ or statistically and/ or in any other manner.
of an opportunity for and/ or related to a job , a position , a            The present invention can also be utilized so as to prevent
project and/or an assignment. The present invention may                 certain individuals and /or entities , employers and /or hiring
also be utilized to notify an employer and /or a hiring entity 15 entities , from accessing the data and/ or information about
of the availability of an individual, a prospective employee ,    any other individual, entity, employer, and/ or hiring entity .
an independent contractor, and / or freelancer.                            The operation of the present invention may be triggered
   Any and /or all of the communications between the parties by any type of pre - specified event and /or occurrence which
may be effected via electronic message transmission , e -mail, may include a new individual listing, a new employer and/ or
electronic forms submission , a telephone call, telephone 20 hiring entity listing, a departure of an individual from an
messaging, facsimile messaging, pager and / or beeper mes      employer, the completion of a job , project and /or assign
saging , physical mailing , and / or via any other appropriate         m ent, changes in an economic factor(s ), changes in a market
method , means and / or mechanism .                                     factor (s ), an increase in an unemployment rate , the unem
   Employers and/ or other hiring entities can post data                ployment of an individual, a detected need for jobs having
and / or list information regarding jobs, employment posi - 25 a certain skill (s ), and / or any other event, situation , and / or
tions, temporary positions, assignments , freelance assign -            any other occurrence which may be deemed to have some
ments, contracting assignments and /or jobs, as well as any             relationship and /or effect related to job searching efforts
other assignments , projects and / or efforts which require             and / or recruitment efforts .
and/ or which may require the services of an individual, an         The apparatus and method of the present invention can
employee , an independent contractor, a freelancer, a tempo - 30 also be utilized for performing and/ or for facilitating the
rary employee, etc , with the present invention.                 provision of recruitment services for schools, colleges , uni
   Similarly, individuals, job applicants, prospective versities, and /or any organizations of any kind.
employees , independent contractors, temporary workers,               The apparatus of the present invention can also be pro
and / or freelancers, etc., can also post and /or list data and/or grammed in order to be self -activating and/or activated
information regarding themselves with the present inven - 35 automatically .
tion.                                                                 The apparatus of the present invention can also be pro
   The present invention can be utilized in order to allow         grammed in order to generate and/ or transmit any of the
employers and /or hiring entities to bid for individuals , e -mails, electronic message transmissions, electronic noti
employees, independent contractors, and / or freelancers . The fication transmissions, and / or any of the communications,
present can also be utilized in order to allow individuals 40 described herein between any of the parties utilizing the
and / or their agents and / or managers to auction and/or offer present invention .
their services to employers and /or to hiring entities.               The present invention can be utilized in conjunction with
   The present invention can be utilized for managing work         intelligent agents , software agents and /or mobile agents, in
schedules, and/or for maintaining information regarding order to provide for these respective agents to act for, or on
work schedules for an individual or entity , including, but not 45 behalf of, a respective party .
limited to any job applicant, temporary worker, independent           The present invention can also be utilized in order to
contractor, and /or freelancer. An employer and/or hiring generate electronic catalogs and /or electronic coupons for
entity can obtain information regarding the work , temporary            advertising and /or for publicizing the availability of indi
assignment, and /or project or assignment, schedules for any            viduals , independent contractors , and/ or freelancers , for
individual or entity utilizing the present invention . An 50 work , and / or for advertising and /or publicizing jobs,
employer and /or hiring entity may hire and /or reserve the             employment positions , projects and/ or assignments , which
time of and/ or the services of, the individual and / or entity         employers and /or hiring entities are seeking to fill.
via the present invention .                                               The present invention can also be utilized in order to
   The present invention can also provide an individual                 monitor, record and /or keep track of, all offers and /or
and / or an employer and / or hiring entity with data and/or 55 rejections involving any and all jobs , employment positions,
information regarding the latest developments and /or cur - projects and /or assignments , which occur in conjunction
rent developments in the employment and/or recruiting                   with and /or via use of the present invention . The information
fields , including , but not limited to , growth areas, demand          compiled can be provided to individuals, employers , and /or
information for certain jobs and /or professions, salary sur-           recruiters for use in any appropriate and/ or suitable manner.
veys, etc . In this manner, the present invention can provide 60   The present invention , can also store individual and / or
information for allowing an individual, an employer and /or      employer data and / or information with various and /or vary
hiring entity to determine the state of the job market and/ or          ing levels of specificity and /or confidentiality .
 to utilize this information in any appropriate manner so as to            The apparatus and method of the present invention can be
minimize the time, effort and / or expense of job searching             utilized as an electronic and / or network - based recruiting
efforts and / or recruitment efforts .                               65 apparatus and/ or clearinghouse . The present invention can
   The present invention can also provide notification to any           be utilized in order to reduce recruiting costs and so - called
of the individuals, employers and/or hiring entities , when             headhunter fees to employers as well as job search efforts
              Case 6:20-cv-00651 Document 1-4 Filed 07/17/20 Page 22 of 41


                                                         US 9, 760 ,864 B2
and /or expenses to individuals. The present invention pro      services, recruitment services, and /or recruitment-related
vides an apparatus and a method for eliminating intermedi       services, which notifies an individual of job and/or employ
aries and/or unnecessary efforts and/ or expense involved in ment opportunities which may be of interest to the indi
job search and/ or recruitment processes for any of the vidual when same become available .
individuals , employers and/ or hiring entities described 5 It is yet another object of the present invention to provide
herein .                                                        an apparatus and a method for providing job searching
   The present invention can also be utilized in conjunction services , recruitment services, and / or recruitment- related
with the bartering and /or trading of services between parties, services, which notifies an employer and /or hiring entity of
such as individuals, employers , and / or hiring entities.      individuals, prospective employees , independent contrac
   The present invention also provides an apparatus and a 10 tors , permanent workers , temporary workers , and / or free
method for providing enhanced confidentiality during the                    lancers, who or which may be of interest to the employer
job - search , recruitment, and/ or related interactions , negotia -        and /or hiring entity when these individuals and/ or entities
tions and / or other dealings between the parties involved in               become available .
same. The present invention can monitor and /or record any                     It is another object of the present invention to provide an
interaction between any of the parties which utilize the 15 apparatus and a method for providing job searching services,
present invention .                                                         recruitment services, and /or recruitment- related services ,
   The present invention can also be utilized in conjunction                which utilizes data and /or information which is specific ,
with job searches and / or recruiting efforts for any kind of               generic , and / or general, to an individual, to an employer,
job , profession , employment position , project, and /or                   and /or to hiring entity .
assignment, and /or for any permanent, temporary , indepen - 20 It is still another object of the present invention to provide
dent contractor, and/ or freelance , job , employment position , an apparatus and a method for providing job searching
project, and / or assignment.                                               services , recruitment services, and /or recruitment- related
   The present invention can utilize electronic commerce                    services , which facilitates providing notification to an
technologies and security methods, techniques and technolo - employer and/or hiring entity when a recruitment- related
gies.                                                       25 opportunity arises .
  Accordingly, it is an object of the present invention to        It is yet another object of the present invention to provide
provide an apparatus and a method for providing job search     an apparatus and a method for providing job searching
services , recruitment services , and /or recruitment- related services, recruitment services, and /or recruitment-related
services .                                                        services, which facilitates providing notification to an indi
   It is another object of the present invention to provide an 30 vidual when an employment-related opportunity arises.
apparatus and a method for providing job search services,                      It is another object of the present invention to provide an
recruitment services , and / or recruitment- related services, in           apparatus and a method for providing job searching services ,
a network environment.                                                      recruitment services , and / or recruitment- related services ,
   It is still another object of the present invention to provide           which provides for the securing and /or the reserving of
an apparatus and a method for providing job search services, 35 services of an individual, an independent contractor , and / or
recruitment services, and /or recruitment-related services, on              a freelancer .
and /or over the Internet , the World Wide Web , and /or any                  It is still another objectof the present invention to provide
other communication network .                                               an apparatus and a method for providing job -searching
   It is yet another object of the present invention to provide             services, recruitment services, and /or recruitment-related
an apparatus and a method for providing job searching 40 services, which provides notification of the availability of an
services , recruitment services , and / or recruitment -related individual, a prospective employee , a job applicant, an
services , which provides links to various data and /or infor
se                                                              independent contractor, a temporary worker, and /or a free
mation which may be requested , required , and /or desired , by             lancer, for a job , position , project, or assignment.
the respective parties involved in job searching activities                   It is yet another object of the present invention to provide
and / or in recruitment activities .                                   45 an apparatus and a method for providing job - searching
   It is another object of the present invention to provide an              services , recruitment services , and /or recruitment-related
apparatus and a method for providing job searching services ,               services, which provides notification of the availability of a
recruitment services , and/ or recruitment-related services,                job , an employment position , a project, and/ or an assign
which utilizes databases which can be linked to external                    ment, with an employer and /or hiring entity .
information sources .                                                  50     It is another object of the present invention to provide an
   It is still another object of the present invention to provide           apparatus and a method of the providing job - searching
an apparatus and a method for providing job searching                       services, recruitment services , and / or recruitment-related
services , recruitment services, and /or recruitment- related               services, which utilizes electronic messages and/ or e -mail
services, which facilitates the posting of data and/or infor - messages which contain links to information and/ or infor
mation by respective individuals and/or employers and /or 55 mation sources which may be utilized in providing said
hiring entities .                                              information .
   It is yet another object of the present invention to provide   It is still another object of the present invention to provide
an apparatus and a method for providing job searching          an apparatus and a method for providing job searching
services , recruitment services and/ or recruitment- related ser -
                                                               services, recruitment services , and /or recruitment-related
vices, which allows an individual to perform job searches. 60 services, which provides for bidding and /or auctioning
   It is another object of the present invention to provide an activities regarding said services .
apparatus and a method for providing job searching services,      It is yet another object of the present invention to provide
recruitment services and /or recruitment-related services ,                 an apparatus and a method for providing job searching
which allows an employer and /or hiring entity to perform                   services, recruitment services , and / or recruitment-related
recruitment searches .                                           65 services, which provides scheduling services and/or sched
  It is still another object of the present invention to provide    ule management services for an individual, an independent
an apparatus and a method for providing job searching contractor, a freelancer, an employer and /or hiring entity.
              Case 6:20-cv-00651 Document 1-4 Filed 07/17/20 Page 23 of 41


                                                      US 9, 760 , 864 B2
                                                                                                       10
   It is another object of the present invention to provide an        services , recruitment services , and /or recruitment-related
apparatus and a method for providing job searching services ,         services, which provides notification of job - search - related
recruitment services, and/ or recruitment -related services,          and /or recruitment- related events and/ or occurrences .
which provides information regarding developments related                It is another object of the present invention to provide an
to the job - search and / or recruitment fields.                    5 apparatus and a method for providing job searching services ,
  It is still another object ofthe present invention to provide
                                                           hing        recruitment services, and /or recruitment- related services ,
an apparatus and a method for providing job searching                  which monitors , records and /or keeps track of, job search
services , recruitment services, and / or recruitment- related           and /or recruitment activities of, and for, any of the respec
services , which provides notification to an individual, an            t ive parties .
independent contractor, a freelancer, and an employer and/or 10 It is still another object of the present invention to provide
hiring entity, when data and/ or information has been          an apparatus and a method for providing job searching
requested about them .                                         services, recruitment services , and / or recruitment -related
   It is yet another object of the present invention to provide        services, which provides for the storage and/ or the utiliza
an apparatus and a method for providing job searching                   tion of data and /or information with various and /or varying
services , recruitment services, and / or recruitment -related 15 levels of confidentiality and/ or specificity .
services , which can be utilized by an individual, an inde-          It is yet another object of the present invention to provide
pendent contractor , a freelancer , an employer and/ or hiring    an apparatus and a method for providing job searching
entity, and /or a party acting on behalf of same.                 services , recruitment services, and /or recruitment -related
   It is another object of the present invention to provide an    services, which is utilized in conjunction with the buying ,
apparatus and a method for providing job searching services, 20 selling , bartering and/or trading, of goods and/or services .
recruitment services, and/or recruitment- related services,        It is another object of the present invention to provide an
which prevents access to certain data and /or information by apparatus and a method for providing job searching services ,
certain parties.                                                  recruitment services , and / or recruitment -related services ,
   It is still another object of the present invention to provide which provides enhanced confidentiality during the respec
an apparatus and a method for providing job searching 25 tive job search , recruitment, and /or related activities and /or
services, recruitment services and /or recruitment- related ser   interactions.
vices , which can be programmed to be self-activating and /or        It is still another object of the present invention to provide
be activated automatically .                                    an apparatus and a method for providing job searching
   It is yet another object of the present invention to provide services, recruitment services , and / or recruitment-related
an apparatus and a method for providing job searching 30 services, which monitors and / or records communications ,
services, recruitment services and /or recruitment- related ser interactions, and /or dealings, between parties.
vices which generates electronic messages , e-mail mes             It is yet another object of the present invention to provide
sages , telephone calls, pager calls, pager messages , and/ or an apparatus and a method for providing job searching
other communication messages , automatically .                    services, recruitment services , and /or recruitment-related
   It is another object of the present invention to provide an 35 services , which provides statistical information pertaining to
apparatus and a method for providing job searching services, job searches, recruitment activities, and /or related activities .
recruitment services , and/ or recruitment-related services,         It is another object of the present invention to provide an
which utilizes intelligent agents, software agents , and/ or       apparatus and a method for providing job searching services ,
mobile agents , for providing various services for, and / or for recruitment services , and/ or recruitment-related services,
taking action on behalf of, a respective party.                 40 which can be utilized in conjunction with independent job
   It is still another object of the present invention to provide       search efforts and /or independent recruitment efforts .
an apparatus and a method for providing job searching                     It is still another object of the present invention to provide
services , recruitment services, and / or recruitment- related          an apparatus and a method for providing job searching
services, which provides links and /or hyperlinks to infor    services, recruitment services , and/or recruitment-related
mation , products and /or services related thereto .       45 services, which can administer a financial account for,
   It is yet another object of the present invention to provide        and /or on behalf of a party , and which can effect a payment
an apparatus and a method for providing job searching                   from one party to another, and/or receive a payment for,
services , recruitment services , and /or recruitment-related           and /or on behalf of, a party.
services , which provides automatic notification of, and/ or     It is yet another object of the present invention to provide
announcements of, job openings, position openings, proj - 50 an apparatus and a method for providing job searching
ects, and /or assignments, the availability of job applicants services, recruitment services , and/ or recruitment-related
and /or the availability of goods and /or service providers, to         services, for schools , colleges , universities, and/or any orga
respective parties .                                                    nizations of any kind .
   It is another object of the present invention to provide an            Other objects and advantages of the present invention will
apparatus and a method for providing job searching services , 55 be apparent to those skilled in the art upon a review of the
recruitment services, and/ or recruitment -related services,            Description of the Preferred Embodiment taken in conjunc
which monitors , records, and / or provides notification of, any       tion with the Drawings which follow .
communications which take place and /or which may tran
spire between respective parties.                                             BRIEF DESCRIPTION OF THE DRAWINGS
   It is still another object of the present invention to provide 60
an apparatus and a method for providing job searching                      In the Drawings :
services, recruitment services , and / or recruitment-related             FIG . 1 illustrates the apparatus of the present invention , in
services
se      , which provides for the generation of and /or the              block diagram form ;
distribution of electronic catalogs and /or electronic coupons            FIG . 2 illustrates the central processing computer of the
related to job search activities and/or recruitment activities. 65 apparatus of FIG . 1 , in block diagram form ;
  It is yet another object of the present invention to provide            FIG . 3 illustrates the individual computer of the apparatus
an apparatus and a method for providing job searching                  of FIG . 1, in block diagram form ;
              Case 6:20-cv-00651 Document 1-4 Filed 07/17/20 Page 24 of 41


                                                         US 9 , 760, 864 B2
                                                                                                         12
   FIG . 4 illustrates the employer computer of the apparatus             other entity , seeking to identify , find , or secure the services
of FIG . 1, in block diagram form ;                                       of, an individual, independent contractor, and /or freelancer,
   FIGS. 5A to 5E illustrate a preferred embodiment opera        for itself and/or for another .
tion of the apparatus of FIG . 1 , in flow diagram form ;           The terms “ recruiter ”, “ headhunter ” , “ employment
   FIGS. 6A to 6E illustrate another preferred embodiment 5 agency ” , “ placement agency ” , “ employment consultant” ,
operation of the apparatus of FIG . 1 , in flow diagram form ; “and
                                                                  placement consultant” , etc., refer to any individual, person ,
   FIG . 7 illustrates another preferred embodiment operation and //oror onentity , who or which acts as an intermediary for,
                                                                              behalf  of, any party or parties described herein , in
of the apparatus of FIG . 1, in flow diagram form ; and
                                                                 order  to   initiate
   FIG . 8 illustrates another preferred embodiment operation 10 recruitment activity and / or to effectuate a job search and/or a
of the apparatus of FIG . 1 , in flow diagram form .                                      and/ or any searches or activities which
                                                                          result , and /or which proceed , therefrom .
          DESCRIPTION OF THE PREFERRED                                       Applicant hereby incorporates by reference herein the
                    EMBODIMENTS                                           subject matter and teachings of U . S . Provisional Patent
                                                              Application Ser.No. 60 / 146 ,776 which teaches an apparatus
   The present invention is directed to an apparatus and a 15 and method for providing job searching services, recruit
method for providing job searching services , recruitment ment services and / or recruitment -related services, the sub
                                                                          ject matter and teachings of which are hereby incorporated
services, and/ or recruitment- related services , and , in particu -      by reference herein in their entirety .
lar, to an apparatus and a method for providing job searching       Applicant hereby incorporates by reference herein the
services , recruitment services , and / or recruitment-related 20 subject matter and teachings of U . S . patent application Ser.
services, for effectuating services and activities involving              No. 12 /315 , 124 , filed Nov. 29 , 2008 , and entitled “ APPA
and/ or related to job search efforts and/ or recruitment efforts ,       RATUS AND METHOD FOR PROVIDING JOB
by, and /or for, individuals, independent contractors , free -            SEARCHING SERVICES, RECRUITMENT SERVICES
lancers, employers and/or hiring entities.                                AND /OR RECRUITMENT-RELATED SERVICES ” , the
   The apparatus and method of the present invention pro - 25 subject matter and teachings of which are hereby incorpo
vides services which facilitate individual, independent con -             rated by reference herein in their entirety .
tractor, and/ or freelancer, job search efforts, employer and/ or            The apparatus and method of the present invention can be
hiring entity recruitment, search and / or placement efforts ,            utilized in a network environment in order to effectuate any
and / or related efforts . The present invention also provides a          of the services described herein .
centralized apparatus , and/ or a clearinghouse , for providing 30 FIG . 1 illustrates a preferred embodiment of the apparatus
and /or for facilitating the herein -described efforts, services , of the present invention which is designated generally by the
and / or activities .                                              reference numeral 100 . In FIG . 1 , the apparatus 100 includes
   The apparatus and method of the present invention can be a central processing computer or server computer 10 . The
utilized by individuals and entities desirous of identifying              central processing computer 10 provides control over the
and / or securing an employment relationship , either perma- 35 apparatus 100 and provides services for the various com
nent and / or temporary , an independent contractor relation -            puters associated with the various individuals employees ,
ship , and/ or a freelancer relationship , with an employer               contractors, independent contractors, freelancers , employ
and/ or hiring entity . The apparatus and method of the present          e rs , hiring entities, recruiters, etc ., who or which utilize the
invention can also be utilized by employers and/or hiring                 apparatus 100 of the present invention .
entities desirous of searching for , and/or for securing the 40              The central processing computer 10 , in the preferred
services of, an individual, an independent contractor, and/ or            embodiment, can be any suitable computer, network com
a freelancer, either permanently and / or temporarily .                   puter , or computer system , for providing service for the
   The present invention can also be utilized by an employ -              various computers associated with the individuals , employ
ment agency, an agent, a recruiter , a so -called “ headhunter ” ,        ees , independent contractors, freelancers, employers , hiring
a career consultant, a personal manager, and / or an interme- 45 entities , recruiters , etc ., who or which utilize the present
diary , to assist an individual, an independent contractor,               invention .
and/ or a freelancer, in searching for a job , a position , a                In the preferred embodiment, any number of central
project, and / or assignment . The present invention can also             processing computers 10 may be utilized in order to provide
be utilized to assist an employer and /or hiring entity to                the servicing functions described herein . The central pro
search for an individual, an independent contractor, and /or a 50 cessing computer (s ) 10 may be linked to other central
freelancer . The present invention can also be utilized in                processing computers or may be stand alone devices . A
order to provide agency services for any of the herein                    given central processing computer 10 may service a par
described parties, such as, but not limited to , individuals,             ticular geographic area or certain individuals employees ,
 independent contractors, freelancers , employers, hiring enti-           independent contractors , freelancers, employers, hiring enti
ties, recruiters, and /or headhunters.                                 55 ties , recruiters , etc ., and / or groups thereof. A central pro
   The terms “ individual, " employee ” , “ prospective                   cessing computer 10 may also be dedicated to service any
employee” ,“ applicant”, “ contractor”, “ independent contrac-            one or group of the above described individuals and /or
tor”, “ temp ”, “ temporary employee” , “ freelancer” etc., as            entities .
used herein , refer to any individual, person , company, busi                 The apparatus 100 , in the preferred embodiment, also
ness entity , independent contracting business or entity, 60 includes one or more individual computers 20 . Each indi
employment agent and/or agency, and/ or any other entity,    vidual computer 20 may be a personal computer or other
seeking to identify, find , and/or secure , a job , an employment         communication device suitable for allowing the individual
position , a project, and/or an assignment, for himself, her-             to interact with the central processing computer (s) 10 . Each
self, itself , and /or for another.                                       individual computer 20 can be utilized to transmit informa
   The terms" employer” , “ hiring entity ” , “ company ” ,“ busi - 65    tion to the central processing computer 10 and to receive
ness” , etc ., as used herein , refer to any employer, hiring             information from the central processing computer 10 via the
entity , individual, person , company, business entity , and /or          communication network .
             Case 6:20-cv-00651 Document 1-4 Filed 07/17/20 Page 25 of 41


                                                      US 9, 760 ,864 B2
                              13                                                                     14
    The individual computer 20 can be a personal computer, employer computer (s ) 30 , can transmit data and /or informa
a hand-held computer, a palmtop computer, a laptop com              tion using TCP / IP , as well as any other Internet and /or World
puter, a personal communication device , a personal digital Wide Web , protocols .
assistant, a telephone, a digital telephone , a display tele           The individual computer 20 , in the preferred embodiment,
phone, a video telephone, a videophone , a 3G telephone, a 5 can be linked directly or indirectly with a central processing
                                                                    computer 10 . The employer computer 30 , in the preferred
television , an interactive television , a beeper, a pager, and /or embodiment
a watch . In the present invention , any number of individual                     , can also be linked directly or indirectly with a
                                                                    central  processing
computers 20 may be utilized . In the present invention , each embodiments described       computer 20 . In any of the preferred
 individual or entity utilizing the present invention may have 10 20 and any employer computer  herein , any individual computer( s )
one or more individual computers 20 associated therewith . or indirectly with one another so(s )as30 tocanfacilitate
                                                                                                                  be linked directly
    The apparatus 100 , in the preferred embodiment, also indirect bi- directional communication between an aindividual      direct or
includes one or more employer computers 30 . Each computer ( s ) 20 and an employer computer( s ) 30 .
employer computer 30 may be a personal computer or other               FIG . 2 illustrates the central processing computer 10, in
communication device suitable for allowing the employer to 15 block diagram form . The central processing computer 10 . in
interact with the central processing computer (s ) 10 . Each  the preferred embodiment, is a network computer or com
employer computer 30 can be utilized to transmit informa             puter system which is utilized as a central processing
tion to the central processing computer 10 and to receive            computer such as an Internet server computer and /or a web
information from the central processing computer 10 via the          site server computer. In the preferred embodiment, the
communication network .                                          20 central processing computer 10 includes a central processing
   The employer computer 30 can be a personal computer, a            unit or CPU 10A , which in the preferred embodiment, is a
hand -held computer, a palmtop computer, a laptop com -              microprocessor. The CPU 10A may also be a microcom
puter, a personal communication device, a personal digital           puter, a minicomputer, a macro -computer, and /or a main
assistant, a telephone, a digital telephone , a display tele -       frame computer, depending upon the application .
phone , a video telephone, a videophone, a 3G telephone , a 25 The central processing computer 10 also includes a ran
television , an interactive television , a beeper, a pager, and / or dom access memory device (s ) 10B (RAM ) and a read only
a watch . In the preferred embodiment, any number of                 memory device ( s ) 10C (ROM ), each of which is connected
employer computers 30 may be utilized . In the present               to the CPU 10A , a user input device 10D , for entering data
invention , each employer and/ or hiring entity utilizing the        and /or commands into the central processing computer 10 ,
present invention may have one or more employer comput- 30 which includes any one or more of a keyboard , a scanner , a
ers 30 associated therewith .                                        user pointing device , such as , for example , a mouse , a touch
  Each of the individual computer (s ) 20 and each of the            pad , and /or an audio input device and/ or a video input
employer computer ( s ) 30 described herein can transmit             device , etc ., if desired , which input device ( s ) are also
information to each central processing computer 10 as well           connected to the CPU 10A . The central processing computer
as receive information from each central processing com - 35 10 also includes a display device 10E for displaying data
puter 10 . In addition , each individual computer 20 can also        and /or information to a user or operator.
transmit information to any employer computer 30 as well as             The central processing computer 10 also includes a trans
receive information from any employer computer 30 . In a             mitter( s ) 10F, for transmitting signals and/ or data and /or
similar manner, each employer computer 30 can transmit               information to any one or more of the individual
information to any individual computer 20 as well as receive 40 computer ( s ) 20 and employer computer( s ) 30 which may be
information from any individual computer 20 .                        utilized in conjunction with the present invention . The
   The central processing computer ( s ) 10 , the individual         central processing computer 10 also includes a receiver 10G ,
computer( s ) 20 , and /or the employer computer ( s ) 30 can        for receiving signals and/or data and/or information from
communicate with one another, and /or be linked to one               any one or more of the individual computer (s ) 20 and /or
another , over a communication network and / or a wireless 45 employer computer( s ) 30 .
communication network . In the preferred embodiment, the                The central processing computer 10 also includes a data
present invention is utilized on , and /or over, the Internet        base (s ) 10H which contains data and/or information pertain
and/ or the World Wide Web . The present invention , in the          ing to the individuals, employees, independent contractors,
preferred embodiment, can also utilize wireless Internet             freelancers , and/ or other persons or entities , who or which
and / or World Wide Web services, equipment and / or devices . 50 utilize the present invention in order to find or secure a job ,
The central processing computer (s ) 10 , in the preferred           project, or assignment. The database 10H also contains data
embodiment, has a web site or web sites associated there -           and /or information pertaining to the employers and /or hiring
with .                                                       entities who or which utilize the present invention to recruit
   Although the Internet and /or the World Wide Web is the individuals , independent contractors , or freelancers , in order
preferred communication system and/ or medium utilized , 55 to satisfy their needs and/ or requirements. The database 10H
the present invention , in all of the embodiments described may also contain data and/ or information pertaining to
herein , can also be utilized with any appropriate communi- recruiters, headhunters , management consultants, managers ,
cation systems including, but not limited to , network com - and/ or other intermediaries , and/or third parties , who or
munication systems, telephone communication systems, cel- which utilize the present invention in order to act on behalf
lular communication systems, digital communication 60 of any of the individuals , independent contractors , freelanc
systems, personal communication systems, personal com -              ers , employers and/ or hiring entities , who attempt to match
munication services (PCS ) systems, satellite communication          the needs of any of the parties described herein .
systems, broad band communication systems, low earth                    Individual data and /or information , which can be stored in
orbiting (LEO ) satellite systems, and / or public switched          the database 10H , can include , but not be limited to , the
telephone networks or systems.                                   65 individual's name, sex , age, address, educational informa
  In the preferred embodiment, each of the central process -         tion , schooling, work experience , work history , skills , work
ing computer (s) 10 , the individual computer (s ) 20 , and          related skills, past employers, references, salary history,
              Case 6:20-cv-00651 Document 1-4 Filed 07/17/20 Page 26 of 41


                                                         US 9 ,760 ,864 B2
                                15
salary requirements , benefit requirements , school tran                   position (s) needed to be filled , job (s ) or position (s ) desired
scripts , links to registrar' s offices and/ or databases at respec        to be filled , employer size, employer location , regional
tive school(s ) and/or to a transcript database and / or elec              location , jobs or positions employed , benefits offered ,
tronic storage facility, medium , and /or device, which stores             employer history, salary information , compensation infor
transcripts and/or other scholastic and/or educational infor - 5 mation , customer information , supplier information , infor
mation about an individual (s ), work samples, reference                   mot
                                                                           mation   from past employees, information from current
letters , recommendation letters , pictures , video clips , and /or        employees , past and /or current employment agencies or
other relevant and /or pertinent information . In this manner,             recruiter representing the employer, types of positions,
the present invention facilitates more efficient access to data            including but not limited to permanent and/or temporary
and/ or information pertaining to an individual( s ).                      positions , references, pictures of facilities, video clips ,
    In order to preserve confidentiality and/ or so as to main             fringe benefits , work hours, work requirements , recommen
tain an anonymous identity, each of the above - described
types of information can be described in a generic manner ,                dation letters, salary and /or compensation information .
i. e., a school can be listed as a large Ivy League institution The data and / or information contained in the database
as opposed to being named and positively identified . For 15 10H can also include information concerning events, occur
example , an individual can be described as being a mid - level rences, availability of an applicant or applicants and /or any
engineer having experience in computer programming, etc . other information of which the employer may which to be
   Each and every field of data and/or information can be notified .
represented by a corresponding generic term or terms so as         As in the case with individuals, in order to preserve
to keep the true information masked for a desired time 20 confidentiality and/or so as to maintain an anonymous
period or during a certain period of processing. The indi       identity, each of the above-described types of information
vidual data and /or information can also include certain jobs can be described in a generic manner, i.e., an employer can
and/ or events and /or occurrences for which the individual be listed as a large computer manufacturer as opposed to
may desire to be notified . Any of the data and / or information being named and positively identified .
may have hyperlinks associated therewith for directing a 25 Each and every field of data and / or information , described
party to a separate and/ or a different data and/or information herein as being stored in the database 10H and /or otherwise
source . The information source may be external from the utilized by the present invention , can be represented by a
central processing computer 10 .                                 corresponding generic term or terms so as to keep the true
   The database 10H can also contain data and / or informa -       information masked for a desired time period or during a
tion restricting access to any of the data and / or information 30 certain period of processing . The employer data and / or
stored in the database 10H . For example , an individual,          information can also include events and /or occurrences for
independent contractor, freelancer, employer , and /or hiring      which the employer may desire to be notified . Any of the
entity , may, at any time, may restrict access by any party , to   data and/ or information stored in the database 10H may have
any of their respective data and/ or information . For example ,           hyperlinks associated therewith for directing a party to a
an individual may prevent a current employer from access - 35 separate and / or to a different data and / or information source ,
ing his or her data and /or information , thereby maintaining              which may also be external form the central processing
the confidentiality of a job search . Similarly, any party may             computer 10 .
restrict the availability of any of its data and /or information              The employer data and /or information can also include
from any other party or parties.                                  work schedules and /or work calendars which provide infor
   In the cases of temporary employees , self -employed indi - 40 mation regarding when the employer will be in need of the
viduals, professionals , independent contractors , freelancers , assistance of and/ or the services of individuals, independent
etc ., the database 10H can contain information regarding the      contractors, temporary employees , and /or freelancers . The
schedules and / or work calendars for any of these individu -              database 10H can contain information regarding the sched
als, employees , and / or entities. In this regard , each indi             ules and /or work calendars providing notification of the
vidual, employee, and / or entity in this category may store 45 human resource and/ or employee requirements for the
and have maintained by the apparatus 100 , a work schedule                 employer and /or hiring entity thereby providing information
and / or working calendar which can provide information                    regarding days and /or time periods when it will require the
regarding days and / or time periods of employment and /or                 assistance of individuals , independent contractors and / or
engagement as well as days and / or time periods of avail                  freelancers.
ability .                                                             50      The database 10H may also contain information regarding
   The database 10H can also contain information pertaining                which individuals , independent contractors, and/ or freelanc
to employers whom an individual will readily work for if the               ers , may be approved , in advance , for hiring and /or for
employer should need and / or request the individual. The                  working for the employer and /or hiring entity , as well as data
individual data and /or information can also include employ -              and /or information regarding which individuals , indepen
ers and /or hiring entities whom the individual, independent 55 dent contractors , and/ or freelancers, may be prohibited , in
contractor, or freelancer, has agreed in advance to work for,              advance , from being hired by , and /or from working for, the
as well as employers and /or hiring entities whom the indi                 employer and /or hiring entity. The database 10H may also
vidual has decided in advance not to work for. The database                contain information regarding which individuals , indepen
10H can also include information regarding which employ - dent contractors, and /or freelancers , may obtain information
ers and /or hiring entities may access an individual' s data 60 about the employer and/ or hiring entity as well as informa
and/ or information as well as those employers and /or hiring tion regarding those individuals who may be prohibited from
entities who may not access an individual' s data and /or                  obtaining such information . The database 10H may also
information.                                                               contain information regarding which individuals, indepen
   The database 10H also includes data and /or information                 dent contractors, and /or freelancers, may apply for a job ,
about employers who or which utilize the present invention 65 position , project, or assignment, with an employer and / or
which information includes , but is not limited to , employer hiring entity as well as information regarding those indi
name, company name, job offerings, job openings, job (s ) or               viduals who may be prohibited from so applying .
              Case 6:20-cv-00651 Document 1-4 Filed 07/17/20 Page 27 of 41


                                                      US 9, 760 ,864 B2
                           17                                                                    18
   The database 10H may also contain data and /or informa            employers described herein , by job or profession type, by
tion pertaining to an employment agency , recruiters, head        market sector, by type of employer , and/or by location
hunters , agents , managers , and / or other third party interme- and/ or geographic region .
diaries (hereinafter “ recruiter” ), who or which attempt to         The database 10H may also contain data and /or informa
brings individuals and employers together so as to facilitate 5 tion regarding the latest developments and/or current devel
the fulfillment of the needs of the respective parties. The opments in the employment and /or recruiting field , includ
information can include ,but not be limited to , the recruiter 's ing, butnot limited to , growth areas, demand information for
name, location , types of positions filled by same, informa         certain jobs and /or professions, etc .
tion from past clients, references , past dealings and /or deals       The data and/or information which is stored in the data
with an employer and/or hiring entity, salary histories of past     base 10H , or in the collection of databases , can be linked via
deals, etc .                                                        relational database techniques, to the respective employer
   As in the case with individuals and employers, in order to        computers 30 and/ or individual computers 20 and/ or via any
preserve confidentiality and / or so as to maintain an anony -       appropriate database management techniques. The data and /
mous identity , each of the above -described types of infor - 15     or information , in the preferred embodiment, can be updated
mation can be described in a generic manner, i. e., a recruiter      via inputs from the respective individual computers 20 ,
and/ or any information pertaining thereto can be described          and/or employer computers 30 , and /or from any other infor
generically, i. e . a legal recruiter specializing in placing mation source , at any time. Information updates can also be
bankruptcy attorneys, etc ., as opposed to being named and      provided from other information sources via the communi
positively identified .                                      20 cation network .
   Each and every field of data and /or information can be         The database 10H , or collection of databases, may be
represented by a corresponding generic term or terms so as updated by each of the respective individuals , employers, or
to keep the true information masked for a desired time by an administrator and / or operator of the central processing
period or during a certain period of processing . The recruiter    computer 10 , and/ or by any other third party, in real-time,
data and/ or information can also include events and/ or 25 and /or via dynamically linked database management tech
occurrences for which the recruiter may desire to be notified . niques . The data and /or information stored in the database
Any of the data and /or information stored in the database         10H can also be updated by external sources. The database
10H may have hyperlinks associated therewith for directing and     10H will contain any and all information deemed necessary
a party to a separate and/ or a different data and /or informa         / or desirable for providing all of the processing and/ or
tion source , which may also be external from the central 30  1 30 services  and /or functions described herein . Applicant hereby
processing computer 10 .                                         incorporates by reference herein the subject matter of Fun
   The database 10H may also contain any other information Shamkant Bof. Navathe
                                                                 damentals     Database Systems, by Ramez Elmasri and
which may be relevant, pertinent, useful, and /or desired , for Company, 1994 . , 2nd Ed ., Addison -Wesley Publishing
facilitating the operation of the apparatus and method on
                                                        of the
                                                           the 35 The database 10H can also contain any information
present invention as described herein and/ or as related         needed for corresponding with any of the individuals , inde
thereto .                                                        pendent contractors, freelancers, employers and/ or hiring
   The database 10H , in the preferred embodiment, is a entities , and /or recruiters , described herein , such as their
 database which may include individual databases or collec -  respective addresses , telephone numbers , e -mail addresses ,
tions of databases, with each database being designated to 40 pager number, and /or any other information for facilitating
 store any and all of the data and /or information described  a communication with any of these respective parties .
herein .                                                         The database 10H can also include employer -related data
   The database 10H may also contain data and /or informa-           and /or information , job and /or position -related information ,
tion concerning past placements and /or transactions with            individual, independent contractor and /or freelancer, data
such data and / or information being stored after each place - 45 and / or information , recruiter, headhunter, and / or third party
ment and/ or transaction which occurs via the apparatus and intermediary - related information , and /or any other data and /
method of the present invention . Any and all data and/ or or information needed and /or desired for performing any of
information can be stored regarding transactions which          the herein - described methods and features of the present
occur via the present invention as well as those transactions   invention .
which occur independently of the present invention . The 50 With reference once again to FIG . 2 , the central process
data and/ or information can then be compiled and processed     ing computer 10 also includes an output device 101 such as
using statistical calculations in order to update the stored    a printer, a modem , a fax /modem , or other output device , for
historical placement and / or transaction data and/ or informa- providing data and /or information to the operator or user of
tion with such data and/ or information being made available    the central processing computer 10 or to a third party or third
to users of the apparatus 100 . Applicant hereby incorporates 55 party entity.
by reference herein the teachings of Basic Business Statistics      In the preferred embodiment, each of the individual
Concepts and Applications,Mark L . Berenson and David M .            computer (s) 20 and the employer computer(s) 30 , include
Levine , 6th Edition, Prentice Hall 1996 .                         the same, similar , or analogous , components and /or periph
   The database 10H may also contain data and / or informa         eral devices as described herein for the central processing
tion concerning attrition rates at individual employers and /or 60 computer 10 . In this manner, any individual computer (s ) 20
hiring entities, as well as in different fields and / or market     or employer computer ( s ) 30 , may be the same as, or be
sectors , salary information , salary surveys for particular        similar to , the central processing computer 10 . In this regard ,
jobs, professions , etc ., including salary , benefits, and /or    and depending upon the application and/or individual and / or
other compensation , data and/ or information for various          employer requirements , each of the individual computer (s )
experience levels , skill levels, skills and abilities, educa - 65 20 and /or each of the employer computer (s ) 30 can have the
tional credentials, and/ or other data and/ or information         same or similar components as the central processing com
which may be utilized by any of the individuals and/or              puter 10 .
               Case 6:20-cv-00651 Document 1-4 Filed 07/17/20 Page 28 of 41


                                                      US 9 ,760 ,864 B2
                              19                                                            20
   FIG . 3 illustrates the individual computer 20 , in block       30A . The employer computer 30 also includes a display
diagram form . The individual computer 20 , in the preferred       device 30E for displaying data and/ or information to a user
embodiment, is a network computer or computer system               or operator.
which is utilized to access and /or to communicate with the    The employer computer 30 also includes a transmitter (s )
central processing computer 10 . In the preferred embodi- 5 30F , for transmitting signals and/or data and/ or information
ment, the individual computer 20 includes a central process to any one or more of the central processing computer(s ) 10
ing unit or CPU 20A , which in the preferred embodiment, is      and individual computer (s ) 20 . The employer computer 30
a microprocessor. The CPU 20A may also be a microcom             also includes a receiver 30G , for receiving signals and /or
puter, a minicomputer, a macro -computer, and /or a main         data and /or information from any one or more of the central
frame computer , depending upon the application .             10
   The individual computer 20 also includes a random access processing
                                                                 20 .
                                                                             computer(s) 10 and / or the individual computer(s)
memory device (s) 20B (RAM ) and a read only memory
device (s ) 20C (ROM ), each of which is connected to the 30HThewhich   employer computer 30 also includes a database (s )
                                                                               can contain any and /or all of the data and /or
CPU 20A , a user input device 20D , for entering data and/ or
                                                              is information   described herein with regards to the database
commands into the individual computer 20 , which includes 15 If10H of the central
any one or more of a keyboard , a scanner, a user pointing                            processing computer 10 . The database
device , such as, for example, a mouse, a touch pad , and/or       30H can also contain data and/or information concerning a
an audio input device and/ or a video input device, etc ., if      particular employer and /or hiring entity and /or groups of
desired , which input device ( s ) are also connected to the CPU   employers and/ or hiring entities, as well as data and/ or
20A . The individual computer 20 also includes a display 20 information concerning the work schedule (s ) and /or work
device 20E for displaying data and/ or information to a user       calendar (s ), including project schedules and / or calendars ,
or operator.                                                       for the employer and/or hiring entity , or groups thereof, for
   The individual computer 20 also includes a transmitter (s )     which the employer computer 30 is associated . This data
20F, for transmitting signals and/ or data and/ or information     and /or information can also include information concerning
to any one or more of the central processing computer ( s ) 10 25 when the employer may be in need of individuals , indepen
and to the employer computer( s ) 30 . The individual com -       dent contractors , and /or freelancers , and / or when the
puter 20 also includes a receiver 20G , for receiving signals      employer and/ or hiring entity may not be in need of same.
and / or data and /or information from any one or more of the        With reference once again to FIG . 4 , the employer com
central processing computer( s ) 10 and/or the employer com - puter 30 also includes an output device 301 such as a printer,
puter( s ) 30.                                               30 a modem , a fax /modem , or other output device , for provid
   The individual computer 20 also includes a database ( s ) ing data and/ or information to the operator or user of the
20H which can contain any and /or all of the data and/or           individual computer 20 or to a third party or third party
information described herein with regards to the database       entity .
10H of the central processing computer 10 . The database           The databases 20H and 30H of the individual computer (s )
20H can also contain data and /or information personal to an 35 20 and the employer computer (s ) 30 , respectively , can
individual or group of individuals, as well as data and/ or     contain any and / or all of the data and/ or information which
information concerning the work schedule (s) and/or work           is stored and /or contained in the database 10H .
calendar (s) for the individual and /or group of individuals for      The database 10H , or collection of databases which form
which the individual computer ( s ) 20 is/ are associated . This   the database 10H , as well as any database 20H and/ or 30H ,
data and/or information can also include information con - 40 and / or any other database ( s ) described herein , can be imple
cerning when the individual is scheduled to work and /or           mented by utilizing database software and /or spreadsheet
when the individual is available to take work assignments .        software, such as, for example database software by
  With reference once again to FIG . 3, the individual             Oracle® , Microsoft® Access® and/or Microsoft® Excel® ,
computer 20 also includes an output device 201 such as a           or any other suitable database or spreadsheet software
printer , a modem , a fax/modem , or other output device , for 45 programs and / or systems.
providing data and /or information to the operator or user of         The data and/ or information can be provided by the
the individual computer 20 or to a third party or third party      various employers , hiring entities , individuals , independent
entity .                                                           contractors, freelancers , applicants, recruiters, headhunters,
   FIG . 4 illustrates the employer computer 30 , in block         third party intermediaries , and/ or the operator and/ or the
diagram form . The employer computer 30 , in the preferred 50 administrator of the apparatus 100 , and can be uploaded to ,
embodiment, is a computer or computer system which is              downloaded from , and /or be stored and /or be resident on any
utilized to access and / or to communicate with the central        of the central processing computer (s ) 10 , the individual
processing computer 10 . In the preferred embodiment, the          computer ( s ) 20 , and / or the employer computer ( s ) 30 .
employer computer 30 includes a central processing unit or      In the preferred embodiment, wherein the apparatus 100
CPU 30A , which in the preferred embodiment, is a micro - 55 is utilized over the Internet and /or the World Wide Web ,
processor. The CPU 30A may also be a microcomputer, a hyperlinks and/ or other data and/ or information links and /or
minicomputer, a macro -computer, and/or a mainframe com            linking methods and /or devices, can be utilized in order to
puter, depending upon the application .                            provide an additional mechanism by which any of the
   The employer computer 30 also includes a random access          individual computers 20 and /or any of the employer com
memory device ( s ) 30B (RAM ) and a read only memory 60 puters 30 , can access and /or communicate with any other
device (s ) 30C (ROM ), each of which is connected to the individual computer 20, employer computer 30 as well as
CPU 30A , a user input device 30D , for entering data and /or      the central processing computer. Any and/ or all of the central
commands into the employer computer 30 , which includes            processing computer 10 , the individuals computers 20 , and /
any one or more of a keyboard , a scanner , a user pointing        or the employer computers 30 , describe herein , can also be
device , such as, for example , a mouse , a touch pad , and /or 65 linked to , and/or can access and /or communicate with , any
an audio input device and / or a video input device , etc ., if    external computer, computer system , and/ or information
desired , which input device (s ) are also connected to the CPU    source (not shown ), including , but not limited to , school
              Case 6:20-cv-00651 Document 1-4 Filed 07/17/20 Page 29 of 41


                                                         US 9, 760 ,864 B2
                                21                                                                      22
registrar office computers, recruiter computers, employment               employer computer 30 . A recruiter or third party interme
agency computer , in order to access and / o obtain informa    diary may utilize an individual computer 20 to access and/ or
tion therefrom .                                               utilize the present invention .
    The apparatus 100 and the method of the present inven -       The apparatus and method of the present invention can be
tion can be utilized to perform various recruitment and / or 5 utilized in many preferred embodiments to provide job
recruitment-related services and /or functions . The present
invention can be utilized by an individual, an independent search                 services , recruitment services, and /or recruitment
                                                                        related services. FIGS. 5A to 5E illustrate a preferred
contractor, and /or a freelancer, in order to search for, and/ or embodiment operation of the apparatus of FIG . 1, in flow
to apply for, a job , a position , a project, and/or an assign diagram              form . FIGS . 5A to 5E illustrate a method for using
ment. The present invention can also be utilized by an 10 the apparatus                   100, for assisting individuals, job applicants ,
employer and / or hiring entity in order to search for, and or prospective employees               , employees, independent contrac
to recruit, an individual, an independent contractor, and/ or a
                                                                        tors , temporary   workers
 freelancer, in order to fill a job , a position , a project, and /or referred to collectively as   , and/or freelancers, etc . (hereinafter
an assignment.                                                                                         “ individual ” or “ individuals” ), to
                                                                 ter 15 perform job searches, for employment positions, contracting
a headhunter, and/ or a third party intermediary , in order to             jobs, temporary assignments and /or freelance assignments
assist a respective individual, independent contractor, and/ or           ((hereinafter
                                                                            hereinafter referred
                                                                                        referred toto as
                                                                                                      as aa “ job
                                                                                                              job”" oror “ jobs
                                                                                                                           jobs”” ))..
freelancer, search for a job , a position , a project, and/ or an             The operation of the apparatus 100 commences at step
assignment, as well as to assist an employer and /or a hiring 200 . At step 201, the individual accesses the central pro
entity to search for, and/or to recruit, an individual, an 20 cessing computer 10 via the individual computer 30 . The
 independent contractor, and /or a freelancer , in order to fill a individual may, at step 202 , enter data and /or information
job , a position , a project, and/ or an assignment.               regarding his or her education , skills, work experience ,
    The data and /or information which is stored in the data       objectives and /or any other data and /or information pertinent
base 10H , as well as stored in any of the databases 20H      to a job search . Step 202 may be dispensed with if this
and /or 30H , can be linked via any suitable data linking 25 information has been entered by the individual previously .
techniques such as, for example , dynamically linked lists. The data and /or information can be entered specifically
(DLLs ), linked lists , and object links embedded (OLE ' s ). and /or generically . If entered specifically, the individual can
   In any and all of the embodiments described herein , each
of the individual computers 20 , the central processing com also      enter generic data and /or information to preserve con
puter(s) 10 and the employer computers 30 can communi- 30T Data and, /ifordesired
                                                                fidentiality           .
                                                                                  information  may also be entered into the
cate with one another via electronic submissions, electronic    central  processing  computer  10 by uploading and /or down
form submissions and /or transmissions, e -mail transmis        loading  , whichever  the case may   be, a resume and /or any
sions , facsimile transmissions , telephone messages, tele
                                                                other  pertinent data and /or information . Data and/or infor
phone calls, physical mail delivery, and /or via any other 35 mation may also be obtained via a questionnaire
suitable communication technique , medium , or method . 35 be| provided and /or answered on - line. Any and / orwhich     may
                                                                                                                   all of such
   In any and all of the embodiments described lor     herein , data and /or information may be stored in the database    10H .
employers and other hiring entities can post and /or list
information regarding jobs, employment positions , tempo           The central processing computer 10 can also process the
rary positions, assignments, freelance assignments , contract specific data and/ or information in order to convert and/or
ing assignments (hereinafter “ jobs” ), as well as any other 40 separately store same as generic data and /or information .
assignments, projects, and/ or efforts which require and/ or Any and all data and /or information stored at step 202 ,
which may require the services of individuals , independent and /or previously , can be stored in the database 10H of the
contractors, freelancers, and / or temporary employees , etc .  central processing computer 10 and/ or in the databases 20H
   Data and /or information regarding the above - described               and /or 30H , respectively, of the individual computer 20
jobs, employment positions, assignments , etc ., can be stored 45 and / or the employer computer 30 , as appropriate . At step
in the database 10H of the central processing computer 10 .               203 , the individual can choose to have the search proceed
 The data and /or information can also be stored in the                   with specific data and /or information and/or generic data
database 20H of any individual computer 20 and/ or in the                 and /or information .
database 30H of any employer computer 30 .                     If, at step 204 , it is determined that a search with specific
   Individuals, job applicants , prospective employees , 50 data and /or information is selected , the central processing
employees , independent contractors, temporary workers ,                  computer 10 will proceed to step 205 and proceed with the
and / or freelancers, etc ., can also post and/ or list data and/ or      specific data and/ or information . Thereafter, the operation
information regarding themselves with the database 10H of                 will proceed to step 207. If, however, at step 204 , it is
the central processing computer 10 . As in the case with                  determined that a search with specific data and/ or informa
employers and /or hiring entities , data and/ or information 55 tion is not selected , the central processing computer 10 will
regarding these Individuals, job applicants, prospective                  proceed to step 206 and proceed with the generic and/ or
employees, employees, independent contractors, temporary                  general data and /or information . Thereafter, the operation
workers , and/ or freelancers , etc ., can also be stored in the          will proceed to step 207.
database 20H of any individual computer 20 and/ or in the                    At step 207 , the individual will enter his or her job search ,
database 30H of any employer computer 30 .                             60 including any search criteria , into the central processing
  Recruiters and /or other third party intermediaries                     computer 10 via the individual computer 20 . At step 208 , the
described herein can also store data and /or information                  central processing computer 10 will query the database of
regarding any of the individuals, employers and/or hiring                 posted and/ or listed jobs and generate a report or list of jobs
entities, whom they represent , which data and / or informa-              which meet the individual' s search criteria . At step 209 , the
tion can also be stored in the database 10H of the central 65 central processing computer 10 will provide the individual
processing computer 10 as well as the database 20h of the     with the report or list of available jobs either electronically
individual computer 20 and / or the database 30H of the                   and /or otherwise. The results of the search can also be
               Case 6:20-cv-00651 Document 1-4 Filed 07/17/20 Page 30 of 41


                                                      US 9, 760 ,864 B2
                              23                                                                   24
provided to the individual by being displayed on the display            At step 222 , the central processing computer 10 will
device 20E and /orby being printed via the output device or          determine whether the individual is interested in pursuing
printer 201.                                                         the opportunity with the employer. If at step 222 , it is
   Thereafter, the individual will decide whether he or she          determined that the individual is not interested in pursing the
wishes to apply for any of the jobs. At step 210 , the 5 opportunity, the central processing computer will, at step
individual can transmit information to the central processing 223 , record and/or store this information , along with any
computer 10 regarding which , if any, of the reported jobs he and /or all data and/ or information regarding and / or pertinent
or she wishes to apply for. At step 211 , the central processing     to the search and / or the corresponding results , including
computer 10 will determine whether the individual wants to      information concerning the employer, the individual, the
apply for any of the reported jobs. If , at step 211 , it is 10 time and date of the consideration , along with any notes
determined that the individual does not want to apply for any   made by the employer or individual, up to this point.
of the reported jobs, the central processing computer 10 will,  Thereafter, operation of the apparatus will cease at step 224 .
at step 212 , record and /or store any and / or all data and/or   If, at step 222, it is determined that the individual is
information regarding and/or pertinent to the search and/or          interested in pursuing the opportunity, the data and /or infor
the corresponding results, up to this point, including the 15 mation in the individual' s response will, at step 225 , be
actions of the individual. The operation of the apparatus 100 transmitted to the employer and /or the employer computer
will thereafter cease at step 213.                               30 associated with the employer. The employer can review
   If, at step 211, it is determined that the individual wants   the data and /or information , at step 225 , and transmit a
to apply for a reported job , the operation will proceed to step response to the central processing computer 10 at step 226 .
214 . At step 215 , the individual data and/ or information , 20 The response can include information as to whether the
whether specific , generic, and / or general, is transmitted to employer is interested in pursuing discussions with the
the employer and /or employer computer 30 . Any data and /or individual.
information described as being transmitted between the              At step 227 , the central processing computer 10 will
parties, and/or between the respective computers, can be process the employer's response in order to determine if the
transmitted electronically , such as via e -mail, electronic 25 employer is still interested in pursuing the opportunity
message transmission , telephone call , telephone message , regarding the individual. If, at step 227 , it is determined that
facsimile transmission , pager message , and /or physical mail the employer is not interested in pursuing the opportunity
delivery . The employer can review the data and/ or informa- regarding the individual, the central processing computer 10
tion, at step 215 , and transmit a response to the central will, at step 228 , record and /or store this information , along
processing computer 10 at step 216 .                          30 with any and / or all data and /or information regarding and /or
   At step 217 , the central processing computer 10 will pertinent to the search and / or the corresponding results ,
process the employer's response and determine if the                 including information concerning the employer , the indi
employer is interested in pursuing discussions with the              vidual, the time and date of the consideration , along with any
individual. If, at step 217 , it is determined that the employer     notes made by the employer or individual, up to this point.
is not interested in pursuing the individual, the central 35 Thereafter, the operation of the apparatus will cease at step
processing computer 10 will, at step 218 , record and /or store      229 .
any and /or all data and /or information regarding and/or               If, at step 227 , it is determined that the employer is
pertinent to the search and / or the corresponding results,          interested in pursing the opportunity with the individual, the
including information concerning the employer, the indi              central processing computer 10 will , at step 230 , put the
vidual, the time and date of the consideration , along with any 40 employer and the individual in contact with each other by
notes made by the employer or individual, up to this point .         transmitting contact information to either or both of the
   The data and/ or information stored at step 218 is stored in      employer and/ or the individual. The contact information
the database 10H for later use or reference by any individual,      may include the individual's name, address, telephone num
employer, and/ or operator or administrator of the apparatus        ber, fax number, e -mail, and/or any other contact informa
100 . Some or all of the data and / or information stored in the 45 tion for the individual, and /or the employer ' s name, address ,
database 10H may thereafter be transmitted to , and /or stored      person to contact, contact individual at the employer, tele
in , the database ( s) 20H and / or 30H of the respective indi      phone number, fax number, e -mail, and /or any other contact
vidual computer ( s ) 20 and/or employer computer (s ) 30 . The    information for the employer. The employer and the indi
operation of the apparatus 100 will thereafter cease at step       vidual may thereafter proceed with the interview , employ
219 .                                                           50 ment screening , and/ or recruitment, processes.
   If , at step 217, it is determined that the employer is            At step 231 , the central processing computer 10 can
interested in pursuing discussions with the individual, then       monitor the interview , employment screening, and/ or
the central processing computer 10 will, at step 220 , notify       recruitment, processes , which take place between the
the individual y transmitting a message to the individual,   employer and the individual. At step 232, the central pro
and/ or to the individual computer 20 associated with the 55 cessing computer 10 will record and/ or store any and/ or all
individual, so notifying the individual. The individual can         data and /or information regarding and /or pertinent to the
review the data and/or information , at step 220 , and transmit      search and /or the corresponding results , including informa
a response to the central processing computer 10 at step 221.        tion concerning the employer , the individual, any informa
If the employer ' s response had included a request for              tion concerning whether a deal has been reached between
additional and/ or more specific data and /or information , 60 the parties, any information concerning offers , counteroffers ,
such as, but not limited to , a resume, references , work           rejected offers and/or rejected counteroffers, the time and
samples , salary requirements, salary history , transcripts ,       date of the consideration , along with any notes made by the
and /or requests for authorization to obtain any of the above ,      employer or individual, up to this point.
and/or any other information of interest to the employer, the         The data and / or information stored at step 232 is stored in
 individual's response , at step 221 , can include same and /or 65 the database 10H for later use or reference by any individual,
links to same. The operation of the apparatus will thereafter employer, and/ or operator or administrator of the apparatus
proceed to step 222 .                                              100 . Some or all of the data and/ or information stored in the
              Case 6:20-cv-00651 Document 1-4 Filed 07/17/20 Page 31 of 41


                                                      US 9 ,760 ,864 B2
                               25                                                                   26
database 10H may thereafter be transmitted to , and /or be            303 , the employer can choose to have the search proceed
stored in , the database( s) 20H and/ or 30H of the respective        with specific data and /or information and /or generic data
individual computer (s ) 20 and /or employer computer(s) 30 .         and /or information.
 The operation of the apparatus 100 will thereafter cease at            If, at step 304, it is determined that a search with specific
step 233 .                                                     5 data and/or information is selected , the central processing
   The operation of the apparatus 100 may be terminated by computer 10 will proceed to step 305 and proceed with the
either the individual and /or the employer at any time. In this specific data and/or information . Thereafter, the operation
manner, a party may terminate discussions at any time . The will proceed to step 307. If, however, at step 304 , it is
individual and /or the employer may also , at any time, obtain determined        that a search with specific data and /or informa
information about, and /or perform research on , the opposite 10 proceed
                                                                    tion is not selected , the central processing computer 10 will
                                                                              to step 306 and proceed with the generic and/ or
party by linking to said information and /or research via the general data
central processing computer 10 and/ or via links and/ or will proceed toandstep        /or information . Thereafter, the operation
                                                                                            307.
hyperlinks which can be inserted in the various e -mails               At  step  307 ,  the  employer will enter its recruitment
and/ or electronic messages which are utilized and/ or trans - 15 .
                                                         ans - 15 search , including any search criteria , into the central pro
mitted in conjunction with the present invention . The infor      cessing computer 10 via the employer computer 30 . At step
mation and/or research can be obtained without interrupting       308 , the central processing computer 10 will query the
the processing of the central processing computer 10 . In this    database of posted and /or listed individuals and generate a
manner , a party may obtain information and /or research          report or list of individuals who meet the employer 's search
about the opposite party, at any time, and without interrupt- 20 criteria . At step 309 , the central processing computer 10 will
ing the processing of the central processing computer 10 .       provide the employer with the report or list of available
   The present invention in another preferred embodiment, individuals either electronically and/or otherwise . The
can be utilized by an employer and/or hiring entity in order results of the search can also be provided to the employer by
to search for and/ or recruit individuals for jobs , employment being displayed on the display device 30E and / or by being
positions, temporary assignments, projects, and /or freelance 25 printed via the output device or printer 301.
assignments , and/ or for any other need . FIGS. 6A to 6E           Thereafter, the employer will decide whether it wants to
illustrate another preferred embodiment operation of the pursue any of the individuals identified in the search report .
                                                                 At step 310 , the employer can transmit information to the
apparatus of FIG . 1, in flow diagram form . FIGS. 6A to 6E central
illustrate a method for using the apparatus 100 , for assisting          processing computer 10 regarding which , if any, of
employers and /or hiring entities (hereinafter referred to as 3030 the reported  individuals its wants to pursue. At step 311 , the
“ employer” ) in searching for and /or for recruiting job appli central     processing computer 10 will determine whether the
                                                                   employer wants to pursue any of the individuals. If, at step
cants , prospective employees , employees, independent con 311         , it is determined that the employer does not want to
tractors , temporary workers , and/ or freelancers, etc . (here    pursue any of the individuals, the central processing com
inafter referred to collectively as “ individual" ), to fill jobs, 35 Duter 10 will, at step 312 . record and /or store any and /or all
employment positions, contracting jobs, temporary assign -
ments, freelance assignments , and/or other needs.
                                                                      data and /or information regarding and /or pertinent to the
                                                                     search and / or the corresponding results , up to this point,
   The operation of the apparatus 100 commences at step               including the actions of the employer. The operation of the
300. At step 301, the employer accesses the central process          apparatus 100 will thereafter cease at step 213.
ing computer 10 via the employer computer 30 . The 40 If, at step 311 , it is determined that the employer wants to
employer may, at step 302 , enter data and /or information pursue an individual , the operation will proceed to step 314 .
regarding its requirements and /or needs, including, but not At step 315 , the employer data and /or information , whether
limited to , those related to hiring needs, and /or its require specific , generic , and /or general, is transmitted to the indi
ments concerning educational credentials, skills, work expe -         vidual and /or individual computer 20 . Any data and /or
rience , objectives, and /or any other data and / or information 45 information described as being transmitted between the
pertinent to a fulfilling its needs. Step 302 may be dispensed       parties , and /or between the respective computers , can be
with if this information has been entered by the employer            transmitted electronically , such as via e -mail, electronic
previously . The data and /or information can be entered             message transmission , telephone call, telephone message ,
specifically and/ or generically . If entered specifically , the      facsimile transmission , pager message , and /or physicalmail
employer can also enter generic data and /or information to 50 delivery . The individual can review the data and/ or infor
preserve confidentiality , if desired .                              mation , at step 315 , and transmit a response to the central
   Data and/ or information may also be entered into the             processing computer 10 at step 316 .
central processing computer 10 by uploading and / or down -             At step 317 , the central processing computer 10 will
loading , whichever the case may be , job descriptions and /or        process the individual's response and determine if the indi
hiring needs and/ or any other pertinent data and /or infor - 55 vidual is interested in pursuing discussions with the
mation . Data and/or information may also be obtained via a           employer. If, at step 317 , it is determined that the individual
questionnaire which may be provided and/ or answered on              is not interested in pursuing the opportunity , the central
line. Any and /or all of such data and/ or information may be        processing computer 10 will, at step 318 , record and/ or store
stored in the database 10H .                                         any and /or all data and/ or information regarding and/ or
   The central processing computer 10 can also process the 60 pertinent to the search and / or the corresponding results ,
specific data and / or information in order to convert and /or including information concerning the employer, the indi
separately store same as generic data and/or information .           vidual, the time and date of the consideration , along with any
Any and all data and /or information stored at step 302,             notes made by the individual or employer, up to this point.
and/ or previously, can be stored in the database 10H of the      The data and /or information stored at step 318 is stored in
central processing computer 10 and /or in the databases 20H 65 the database 10H for later use or reference by any individual,
and /or 30H , respectively , of the individual computer 20     employer, and /or operator or administrator of the apparatus
and /or the employer computer 30, as appropriate. At step             100 . Some or all of the data and /or information stored in the
              Case 6:20-cv-00651 Document 1-4 Filed 07/17/20 Page 32 of 41


                                                      US 9 ,760 ,864 B2
                               27                                                                   28
database 10H may thereafter be transmitted to , and/or stored         the employer and /or the individual's name, address, tele
in , the database (s ) 20H and /or 30H of the respective indi-        phone number, fax number, e -mail , and/or any other contact
vidual computer (s ) 20 and/or employer computer(s ) 30 . The         information for the individual. The employer and the indi
operation of the apparatus 100 will thereafter cease at step           vidualmay thereafter proceed with the interview , employ
319 .                                                               5 ment screening , and/ or recruitment, processes.
   If, at step 317, it is determined that the individual is              At step 331 , the central processing computer 10 can
interested in pursuing discussions with the employer, then            monitor the interview , employment screening, and /or
the central processing computer 10 will, at step 320 , notify         recruitment processes, which take place between the
the employer by transmitting a message to the employer ,               employer and the individual. At step 332 , the central pro
and / or to the employer computer 30 associated with the 10 cessing computer 10 will record and / or store any and / or all
employer, so notifying the employer. The employer can                  data and /or information regarding and/ or pertinent to the
review the data and /or information , at step 320 , and transmit       search and /or the corresponding results , including informa
a response to the central processing computer 10 at step 321.         tion concerning the employer , the individual, any informa
If the individual' s response had included a request for              tion concerning whether a deal has been reached between
additional and/ or more specific data and /or information , 15 the parties, any information concerning offers , counteroffers ,
such as , but not limited to , job description , firm resume,         rejected offers and/ or rejected counteroffers , the time and
references, work samples, salary and benefits information ,            date of the consideration , along with any notes made by the
and /or requests for authorization to obtain any of the above ,        employer or the individual, up to this point.
and /or any other information of interest to the individual, the   The data and/ or information stored at step 332 is stored in
employer' s response , at step 321 , can include same and/or 20 the database 10H for later use or reference by any employer,
links to same. The operation of the apparatus will thereafter individual, and/ or operator or administrator of the apparatus
proceed to step 322.                                                   100 . Someor all of the data and /or information stored in the
   At step 322 , the central processing computer 10 will              database 10H may thereafter be transmitted to , and /or be
determine whether the employer is interested in pursuing the       stored in , the database ( s ) 20H and/ or 30H of the respective
opportunity with the individual. If at step 322 , it is deter - 25 individual computer (s ) 20 and /or employer computer (s ) 30 .
mined that the employer is not interested in pursing the               The operation of the apparatus 100 will thereafter cease at
opportunity , the central processing computer will, at step            step 333 .
323 , record and /or store this information , along with any              The operation of the apparatus 100 may be terminated by
and/ or all data and /or information regarding and/ or pertinent       either the employer and/ or the individual at any time. In this
to the search and/ or the corresponding results , including 30 manner, a party may terminate discussions at any time. The
information concerning the employer, the individual, the       employer and / or the individualmay also , at any time, obtain
time and date of the consideration , along with any notes             information about, and /or perform research on , the opposite
made by the employer or individual, up to this point.                 party by linking to said information and /or research via the
Thereafter, operation of the apparatus will cease at step 324 .       central processing computer 10 and / or via links and /or
   If, at step 322, it is determined that the employer is 35 hyperlinks which can be inserted in the various e -mails
 interested in pursuing the opportunity, the data and/ or infor -     and /or electronic messages which are utilized and /or trans
mation in the employer ' s response will , at step 325 , be           mitted in conjunction with the present invention . The infor
transmitted to the individual and /or the individual computer         mation and/ or research can be obtained without interrupting
20 associated with the individual. The individual can review          the processing of the central processing computer 10 . In this
the data and/or information , at step 325 , and transmit a 40 manner, a party may obtain information and /or research
response to the central processing computer 10 at step 326 .   about the opposite party , at any time, and without interrupt
The response can include information as to whether the ing the processing of the central processing computer 10 .
individual is interested in pursuing discussions with the                In another preferred embodiment, the present invention
employer.                                                      can be utilized to provide notification of job openings and/or
  At step 327, the central processing computer 10 will 45 job , contracting, freelancing, and/ or temporary position ,
process the individual's response in order to determine if the opportunities , to an individual an /or group of individuals . In
individual is still interested in pursuing the opportunity . If,      this embodiment, the central processing computer 10 can be
at step 327, it is determined that the individual is not              manually activated , automatically activated , and/ or pro
interested in pursuing the opportunity regarding the                   grammed for automatic activation , so as to perform searches
employer, the central processing computer 10 will, at step 50 of, and for, job openings and / or job , contracting , freelancing ,
328 , record and / or store this information , along with any         and / or temporary position , opportunities, and provide an
and / or all data and /or information regarding and/ or pertinent     individual and/ or group of individuals with notification of
to the search and / or the corresponding results , including          the availability of same.
information concerning the employer, the individual, the                FIG . 7 illustrates another preferred embodiment operation
time and date of the consideration , along with any notes 55 of the apparatus of FIG . 1, in flow diagram form . In the
made by the employer or individual, up to this point .        embodiment of FIG . 7 , the apparatus and method of the
Thereafter, the operation of the apparatus will cease at step present invention is utilized so as to provide notification of
329 .                                                                  job openings and /or job opportunities to an individual and/ or
  If, at step 327 , it is determined that the individual is            a group of individuals . In this manner, the present invention
interested in pursing the opportunity with the employer , the 60 can be utilized to inform an individual or individuals of job
central processing computer 10 will, at step 330 , put the            openings which may be of interest to him , her, or them , as
individual and the employer in contact with each other by             the jobs or positions are posted and/or listed with the
transmitting contact information to either or both of the             apparatus 100 by an employer and /or hiring entity .
individual and / or the employer. The contact information                In the embodiment of FIG . 7 , an individual who desires to
may include the employer 's name, address , person to con - 65 be notified of any of the herein described job openings ,
tact, contact individual at the employer, telephone number, positions, assignments , contracts and /or projects , can list
fax number, e-mail, and/or any other contact information for          and /or provide their data and /or information , i.e., resume,
             Case 6:20-cv-00651 Document 1-4 Filed 07/17/20 Page 33 of 41


                                                       US 9, 760 ,864 B2
                               29                                                                    30
educational qualifications, work experience , skills , refer         associated with the individual. The list or report can be
ences, work samples, and/ or any other pertinent information ,       transmitted electronically , such as via e -mail , electronic
along with the type of job , work , project, and/ or assignment,     message transmission , telephone call, telephone message ,
which they seek , with the apparatus 100 and , in particular,      facsimile transmission , pager message , and /or physical mail
with the central processing computer 10 , such as via the 5 delivery .
individual computer 20. Thereafter, the individual's data             At step 405 , the job search process between the individual
and/ or information can be stored in the database 10H .            and the employer will then proceed in the manner described
Individuals posting or listing with the apparatus 100 may be       in steps 210 through 233 of FIG . 5 , the description ofwhich
subscribers , non -subscribers, and /or one -time and /or occa - is hereby incorporated by reference herein . Thereafter, the
sional or sporadic users of the apparatus 100 .                 10 operation of the apparatus 100 will cease at step 406 .
    The individual can also include information regarding the         In another preferred embodiment, the present invention
" searching event” , the occurrence of which will trigger the can be utilized to provide notification of individuals, inde
central processing computer 10 to perform a job search for           pendent contractors , freelancers , and/ or temporary workers ,
the individual and notify him or her of the results. The who are available for job openings, projects , freelance
" searching event" can be pre - defined and/ or be pre -specified 15 assignments , and/ or temporary assignments , to an employer
as a date , a time, a time interval (s ), a time period( s ), events and /or hiring entity and / or to a group of employers and/or
and/ or occurrences .                                                hiring entities . In this embodiment, the central processing
   The " searching event" can be requested by an individual,         computer 10 can be manually activated , automatically acti
individuals, an employer, employers , a hiring entity or             vated , and /or programmed for automatic activation , so as to
entities, and / or a recruiter , and may be defined as the 20 perform searches of , and for, individuals who may be
occurrence of a new job posting by an employer and /or               candidates to fill the job openings and /or the requirements of
employers , upon the posting of new and /or revised data             the employers and /or hiring entities and provide an
and / or information from an individual and / or group of            employer and / or group of employers with notification of the
individuals, upon a news release of certain business events,         availability of these individuals.
employment-related events , economic reports, industry -spe - 25       FIG . 8 illustrates another preferred embodiment operation
cific news, and/ or any other event which may create an              of the apparatus of FIG . 1 , in flow diagram form . In the
interest on behalf of an employer to fill a position , and /or for   embodiment of FIG . 8 , the apparatus and method of the
an individual to seek a position , and / or upon the occurrence      present invention is utilized so as to provide notification of
of any recruitment initiating event, the happening of which       individuals, who are available for applying for, and /or for
will activate the central processing computer 10 . The central 30 interviewing for, job , job opportunities , and / or employer
processing computer 10 will thereafter proceed to perform a          needs, to an employer and /or a group of employers . In this
job search of employers and /or jobs in order to identify jobs       manner, the present invention can be utilized to inform an
or opportunities which may be of interest to , and / or which        employer or employers of individuals whom may be can
may be a possible match for, the individual.                         didates for,may be recruiting prospects for, and/or who may
   The individual can also provide information such as a 35 be interested in being notified about, any of the employer ' s
telephone number (s ), a facsimile number ( s ), a pager       jobs , job opportunities , and / or needs , which are posted
number (s ), an electronic mail (e -mail ) address or e -mail  and /or listed with the apparatus 100 by the employer or a
addresses , and/or any other information which will facilitate representative .
a communication from the central processing computer 10 to              In the embodiment of FIG . 8 , an employer who desires to
the individual and / or the individual computer 20 associated 40 be notified of an individual or individuals , who may be
with the individual. In this manner, the central processing          qualified and /or interested in filling a job or position , can list
computer 10 can communicate job openings and /or other               and /or provide data and/ or information , regarding the job
opportunities which may be requested and /or which may be            openings , project openings , freelance assignments , and / or
of interest to the individual. An employer can also provide          temporary assignments , including descriptions thereof, as
similar, and /or analogous information to the central process - 45 well as the credentials required for filling and/ or for being
ing computer 10 . Any and /or all of the data and /or infor -        offered the respective job opening, project opening , free
mation described herein as being provided by an individual,          lance assignment, and /or temporary assignment, with the
an employer, and /or a recruiter, can be stored in the database      central processing computer 10 .
10H .                                                                   The employer can also list and/ or provide data and /or
   In the embodiment of FIG . 7, the apparatus 100 can be 50 information about itself, a firm resume, salary structure ,
programmed so as to trigger the central processing computer benefits packages , firm qualifications, firm references , work
 10 to perform a job search for an individual and, in this    samples, and/ or any other pertinent information , with the
manner, any programmed job search activity and/or recruit-    central processing computer 10 , such as via the employer
ment activity will commence upon the occurrence of the        computer 30 . Thereafter, the employer ' s data and / or infor
" searching event” .                                       55 mation can be stored in the database 10H . Employers
    The operation of the apparatus 100 commences at step      posting or listing jobs with the apparatus 100 may be
400. At step 401, the searching event will occur thereby             subscribers, non -subscribers , and /or one -time and /or occa
activating the central processing computer 10 . Thereafter, at       sional or sporadic users of the apparatus 100 .
step 402 , the central processing computer 10 will query the The employer can also include information regarding the
database 10H in order to perform a job search for the 60 " searching event” , the occurrence of which will trigger the
individual. The central processing computer 10 will there            central processing computer 10 to perform a recruitment
after, at step 403 , generate a list or report of available jobs     search for the employer and notify the employer of the
and /or employers which may meet the individual 's criteria , results . The “ searching event" can be pre -defined and/ or be
which may be of interest to the individual, and /or which may pre -specified as a date, a time, a time interval( s ), a time
be a possible match for the individual.                         65 period (s ), events and/or occurrences .
   At step 404 , the list or report of jobs will be transmitted       The " searching event" can be requested by an employer,
to the individual and/or to the individual computer 20 employers, a hiring entity or entities, an individual, indi
              Case 6:20-cv-00651 Document 1-4 Filed 07/17/20 Page 34 of 41


                                                      US 9, 760 , 864 B2
                              31                                                                 32
viduals , and /or a recruiter, and may be defined as the              transmissions, pagermessages , telephone calls or messages ,
occurrence of a new job posting by an employer and/ or                facsimile transmissions, etc ., which are generated by the
employers , upon the posting of new and/ or revised data              central processing computer 10 , by the individual computer
and/ or information from an individual and/ or group of               20, and /or by the employer computer 30 , may contain
individuals , upon a news release of certain business events, 5       appropriate hyperlinks, and / or forwarding information , to
employment - related events , economic reports , industry - spe       the party sending the electronic message and /or e-mail, to a
cific news, and/or any other event which may create an                third party , to other information , and /or to another informa
interest on behalf of an employer to fill a position , and /or for tion source . In this manner, for example, an e -mailmessage ,
an individual to seek a position , and/ or upon the occurrence transmitted from and/ or on behalf of an employer to an
of any recruitment initiating event, the happening of which
will activate the central processing computer 10 . The central 10 individual, can contain a hyperlink ( s ) to the employer ' s web
processing computer 10 will thereafter proceed to perform a           site or web page.
recruitment search of individuals in order to identify indi              The hyperlink (s ) to the employer' s web site or web page
viduals whom may be interested in , and /or whom may be a             can provide the individual with a link to , and/or access to ,
possible match for , the employer.                                    information about the employer, links to a video presenta
   The employer can also provide information such as a 15 tion about the employer, the employer 's departments , and /or
telephone number( s ), a facsimile number (s ). a any other information , video and/ or photographs of the
pager number(s), an electronic mail (e -mail ) address or             employer 's facilities, information regarding certain employ
e -mail addresses , and / or any other information which will         ees, job descriptions, benefits , financial and operational data
facilitate a communication from the central processing com            and /or information , salary information , travel-related ser
puter 10 to the employer and /or the employer computer 30 20 vice entities or travel agents for arranging travel to the
associated with the employer. In this manner , the central            employer for interview and/ or other purposes, links to
processing computer 10 can communicate information                    information sources regarding the locale and /or area where
regarding an individual and /or individuals whom may be of            the employer is located , etc ., and /or any other information
interest to the employer. An individual can also provide              which may be of interest to a job applicant and /or prospec
similar, and /or analogous information to the central process - 25 tive employee .
ing computer 10 . Any and /or all of the data and / or infor-         Similarly , any electronic message and /or e -mail transmit
mation described herein as being provided by an employer,             ted from and /or on the behalf of the individual can contain
an individual, and/ or a recruiter, can be stored in the              hyperlinks to additional data and /or information which may
database 10H .                                                        be of interest to the employer. This information may include
  In the embodiment of FIG . 8 , the apparatus 100 can be 30 the individual's resume, supplemental resume, supplemental
programmed so as to trigger the central processing computer information , references, letters of recommendation , links to
10 to perform a recruitment search for an employer and , in           the colleges , universities, and / or schools attended , links to
this manner, any programmed recruitment search activity               pre -authorized letters /forms requesting transcripts from any
and/ or recruitment activity will commence upon the occur-            schools attended , links to the registrar's office of the indi
rence of the " searching event” .                                  35 vidual' s schools, links to past employers , links to work
   The operation of the apparatus 100 commences at step               samples, links to video presentations and/ or a video clip of
500 . At step 501 , the searching event will occur thereby            the individual and /or a photograph of the individual, and /or
activating the central processing computer 10 . Thereafter , at       links to any other information which may be useful and / or
step 502, the central processing computer 10 will query the desirable in the recruiting process.
database 10H in order to perform a recruitment search for 40 In another preferred embodiment, including in any and/or
the employer. The central processing computer 10 will                 all of the embodiments described herein , the present inven
thereafter, at step 503 , generate a list or report of available      tion can be utilized in order to allow employers and /or hiring
individuals whom may meet the employer's criteria , which             entities to bid for the services of individuals , independent
may be of interest to the employer, and/or which may be a contractors, temporary workers, and/or freelancers . In a
possible match for the employer.                          45 similar and / or analogous manner, an individual, independent
   At step 504 , the list or report of individuals will be contractor, temporary worker, and/or freelancer, may offer
transmitted to the employer and /or to the employer computer          and /or auction his, her, or its, services to employers and/ or
30 associated with the employer. The list or report can be            hiring entities . Applicant hereby incorporates by reference
transmitted electronically , such as via e -mail, electronic          herein the subject matter of U . S . Provisional Patent Appli
message transmission , telephone call , telephone message, 50 cation Ser. No. 60 / 120 ,883 which teaches an apparatus and
facsimile transmission , pager message , and/ or physical mail        method for effectuating commerce in a network environ
delivery .                                                            ment . Applicant also hereby incorporates by reference
   At step 505 , the recruitment search process between the           herein the subject matter of U . S . patent application Ser . No.
employer and the individual will then proceed in the manner           09/498 , 143 which teaches an apparatus and method for
described in steps 310 through 333 of FIGS . 6A to 6E , the 55 effectuating commerce in a network environment.
description of which is hereby incorporated by reference          in this manner, bidding and auctioning activities, related
herein . Thereafter , the operation of the apparatus 100 will         to job search activities, recruitment activities, and/ or recruit
cease at step 506 .                                                   ment- related activities, can be utilized in order to fill and / or
   In any and /or all of the embodiments described herein ,           to obtain any job , employment position , project, and/or
any electronic messages , such as e -mails , electronic message 60 assignment, described herein .
transmissions, pagermessages , telephone calls or messages,              When utilized to perform bidding and /or auctioning
facsimile transmissions, etc., described herein , can be gen -        activities, the respective employer or individual can direct
erated and /or transmitted to any of the respective parties , in      their respective bidding activity or activities and/or auction
real- time, thereby providing real-timemessage transmission          i ng activity or activities to any single , group of, and /or
and / or notification services .                                   65 combination of any, party , parities , individual, individuals,
  In any and /or all of the embodiments described herein ,            employer, employers, and /or hiring entity or hiring entities.
any electronic messages, such as e -mails , electronic message        The bidding and /or auctioning activities can be directed to a
              Case 6:20-cv-00651 Document 1-4 Filed 07/17/20 Page 35 of 41


                                                     US 9, 760 ,864 B2
                              33                                                                   34
party , parities, individual, individuals, employer, employers,     of individuals . The individual or individuals may be iden
and/ or hiring entity or hiring entities, which may be speci        tified via a recruitment search as described herein and /or
fied by the respective initiating party and /or which may be        may be an individual and /or individuals already known by
obtained via any of the various search routines, described          the employer and /or recommended to the employer. The
herein .                                                          5 employer may review the schedules and/or scheduling data
   Any and /or all respective bidding activities and /or auc         and/ or information until it identifies an individual and/ or
tioning activities can be effected via e -mail messages, elec -      individuals who is or are acceptable and available for the
tronic message transmissions , pager messages , facsimile            dates and /or times , as well as places, needed by the
messages , telephone calls or messages, physical mail deliv -        employer .
ery , and/ or via any other method , means and /or mode of 10 Once the employer locates an individual and/ or individu
communication .                                              als , the employer can reserve , engage , and /or request, the
   Applicant hereby incorporates by reference herein the services of the individual or individuals by transmitting an
 subject matter of U .S . Pat. No . 5 ,862,223 which teaches a appropriate message from the employer computer 30 to the
method and apparatus for a cryptographically -assisted com      central processing computer 10 . The message can include
mercial network system designed to facilitate and support 15 the amount which the employer is willing to pay for the
 expert-based commerce ; the subject matter of U . S . Pat. No. individual' s services. Thereafter, the central processing
5 , 797, 127 which teaches a method , apparatus, and program         computer 10 will transmit a message to the individual
for pricing, selling, and exercising options to purchase             computer( s ) 20 associated with the individual or individuals ,
airline tickets ; and U . S . Pat. No . 5 ,794 , 207 which teaches a and /or otherwise notify the individual or individual.
method and apparatus for a cryptographically assisted com - 20 The individual or individuals may receive the message in
mercial network system designed to facilitate buyer- driven          real-time and/ or otherwise . The individual or individuals
conditional purchase offers .                                        may thereafter confirm the reservation , agree to the engage
   Applicant also hereby incorporates by reference herein           ment, and / or reply to the request, respectively, via transmit
the subject matter of U . S . Pat. No . 5 , 884, 272 which teaches ting a message from the individual computer 20 to the
a method and system for establishing and maintaining 25 central processing computer 10 . Thereafter, the central pro
user- controlled anonymous communications; U . S . Pat. No.          cessing computer 10 will transmit a message to the employer
5 ,884,270 which teaches a method and system for facilitat           computer 30 of the employer, thereby notifying the
ing an employment search incorporating user - controlled             employer of the confirmed reservation , the confirmed agree
anonymous communications; U . S . Pat. No. 5 ,832,497 which ment to the engagement, and /or the reply, respectively .
teaches an electronic automated information exchange and 30 Thereafter, the employer and the individual or individuals
management system ; U . S . Pat. No . 5 ,758 , 324 which teaches can be put into contact with one another and / or contact one
a resume storage and retrieval system ; U . S . Pat. No. 5 ,696 , another as they see fit.
702 which teaches a time and work tracker ; U .S . Pat. No.            In another embodiment, the central processing computer
5 ,416 ,694 which teaches a computer -based data integration         10 can be programmed to confirm a reservation , agree to an
and management process for workforce planning and occu - 35 engagement , and/ or issue a reply , respectively , for, or on
pational readjustment; and U . S . Pat. No. 5 , 164, 897 which       behalf, of an individual or individuals.
teaches an automated method for selecting personnel                     In another preferred embodiment, the central processing
matched job criteria .                                           computer 10 can be programmed to provide an employer
    In another preferred embodiment, including in any and/ or with conditions under which the individual and /or individu
all of the embodiments described herein , the present inven - 40 als will agree to a reservation , an engagement, and/ or a
tion can be utilized for providing scheduling services for       request. One of these conditions can include payment in
and / or on behalf of, any of the individuals and /or employers  advance , a down payment, and /or an option payment, for the
described herein . In this embodiment, the present invention         services of the individual or individuals . In this embodiment,
can maintain work schedules , and /or scheduling data and /or        the central processing computer 10 can administer and /or
information , of and for individuals, independent contractors , 45 maintain a financial account for, or on behalf of any of, the
temporary workers, and / or freelancers . The present inven -        individuals and/ or employers described herein . The financial
tion can also maintain the work schedules, and /or scheduling        accounts may be bank accounts , electronic money accounts ,
data and /or information , of and for employers and / or hiring      credit accounts , debit account, and / or any other accounts for
entities, including dates and /or times when the employer facilitating financial transactions. The central processing
and/ or hiring entity will, or may , be in need of help or 50 computer 10 can make a payment and /or transfer, on behalf
assistance which can be provided by any of the individuals,   of an employer, from the employer' s account, to an indi
independent contractors, temporary workers , and /or free     vidual' s account or to accounts of individuals , thereby
lancers described herein .                                    receiving payment for, or on behalf of, the individual or
   The above -described schedules, and /or scheduling data    individuals , whichever the case may be .
and /or information , can be stored in the database 10H of the 55 As noted above, the employer may also secure and /or
central processing computer 10 . The schedules, and/ or          reserve the services of an individual, by purchasing an
scheduling data and/or information , can also be stored option from the individual, or person or entity representing
and/ or provided at any of the respective individual comput          the individual, for the respective individual's services, with
ers 20 and / or employer computers 30 described herein ,             the price of said option being determined by using conven
and/ or may be stored in any of the respective databases 20H 60 tional financial options pricing models and / or methods .
and /or 30H .                                                   Applicant hereby incorporates by reference herein the sub
   An employer may utilize the schedules and/ or scheduling     ject matter of Options, Futures, and Other Derivatives,
data and/ or information in order to reserve , engage , and/ or Third Edition , by John C . Hull, Prentice Hall, 1997 .
request, the services of an individual. An employer can            An individualmay utilize the schedules and /or scheduling
access the central processing computer 10 and access data 65 data and/ or information in order to offer services to an
and / or information concerning the work schedules of a              employer. An individual can access the central processing
certain individual and /or the work schedules of any number          computer 10 and access data and/ or information concerning
              Case 6:20-cv-00651 Document 1-4 Filed 07/17/20 Page 36 of 41


                                                       US 9 ,760 ,864 B2
                               35                                                                     36
the work schedules or needs of an employer or any number               licizing and / or advertising any jobs, positions , projects and /
of employers . The employer or employers may be identified             or assignments, and electronically distribute same to indi
via a job search as described herein and / or may be an                viduals and /or employment agencies who or which can be
employer and/or employers already known by the individual identified by querying the database 10H and /or by utilizing
and /or recommended to the individual. The individualmay 5 any other appropriate search method and /or criteria . Indi
review the schedules and / or scheduling data and/or infor viduals , and/or their representative (s), and /or employment
mation , until it identifies an employer and /or employers may 2agencies, may generate and / or distribute electronic catalogs
be in need of the individual' s services.                           and /or electronic coupons in order to publicize and /or to
  Once the individual locates an employer and/ or employ            advertise  the individual' s credentials , services, availability,
ers , the individual can offer the individual' s services to the 10 and /or desire , to fill or assume a job , position ,project, and /or
employer or employers by transmitting an appropriate mes               assignment, to employers and/ or hiring entities .
sage from the individual computer 20 to the central process           Applicant hereby incorporates by reference herein the
ing computer 10 . The message or offer can include the
individual' s fee or the amount of charge for the services .       subject matter and teachings of U . S . Provisional Patent
                                                        nsmit 1516 Applications
 Thereafter , the central processing computer 10 will transmit     Application Ser. No. 60 / 137,689 which teaches an apparatus
a message to the employer computer(s) 30 associated with           and method for providing an electronic catalog and / or an
the employer or employers , and/ or otherwise notify the               electronic coupon . Applicant also hereby incorporates by
employer or employers .                                                reference herein the subject matter and teachings of U .S .
   The employer or employers may receive the message in                patent application Ser. No . 09 / 579,358 which teaches an
real- time and/ or otherwise . The employer or employers may 20        apparatus and method for providing an electronic catalog
thereafter accept or reject the offer via transmitting a mes           and /or an electronic coupon .
sage from the employer computer 30 to the central process                 Any and /or all of the electronic catalogs and /or electronic
ing computer 10 . Thereafter, the central processing com -             coupons described herein can be generated and/ or transmit
puter 10 will transmit a message to the individual computer            ted as e -mail messages and /or electronic message transmis
20 of the individual, thereby notifying the individual of the 25 sions and can include text information , resume information ,
acceptance or rejection of its offer. Thereafter, the individual video information and /or audio information .
and the employer or employers can be put into contact with         Any and /or all of the electronic catalogs and/ or electronic
one another and/ or contact one another as they see fit .        coupons described herein can be generated automatically by
   In another embodiment, the central processing computer the central processing computer 10 and /or by any individual
10 can be programmed to accept or reject, an offer to provide 30 computers 20 and /or employer computers 30 . Any of the
services , for, or on behalf, of an employer or employers .            central processing computer 10 , the individual computer (s )
   In another preferred embodiment, the central processing              20 and /or the employer computer (s ) 30 can be programmed
computer 10 can be programmed to provide an individual                 to generate and / or to transmit any of the e -mails , electronic
with conditions under which the employer and / or employers            message transmissions, electronic catalogs and /or electronic
will accept an offer. One of these conditions can be that a         35 coupons described herein .
bond or guarantee must be posted for guaranteeing that the                 In another preferred embodiment, the apparatus and
services will be performed as agreed upon . In this embodi-            method of the present invention can be utilized for perform
ment, the central processing computer 10 can administer               ing and / or for facilitating the provision of recruitment ser
and/ or maintain a financial account for, or on behalf of any           vices for schools, colleges, universities , and/or any organi
of, the individuals and / or employers described herein .           40 zations of any kind . In this embodiment, information in the
   The financial accounts may be bank accounts , electronic            form of text messages , video messages , audio messages ,
money accounts , credit accounts , debit account, and / or any         video clips, audio clips, infomercials , electronic catalogs,
other accounts for facilitating financial transactions. The            e -mail messages, etc ., for publicizing and / or for promoting
central processing computer 10 can make a payment and /or              any of the herein -described schools, colleges, universities,
transfer, on behalf of an individual, from the individual' s 45 and / or any organizations of any kind , can be stored at the
account, to an employer 's account or to accounts of employ -          central processing computer 10 and can be provided to any
ers , thereby receiving payment for, or on behalf of, the              individuals who or which utilizes the apparatus and method
employer or employers, whichever the case may be.                      of the present invention .
    The individual may also secure a job , position , project.            The apparatus and method of the present invention can
and /or assignment, by purchasing an option for same from 50 also provide and /or facilitate the provision of any of the
the employer, or a representative of the employer, with the herein -described recruiting and /or recruitment services for
price of said option being determined by using conventional   attracting individuals to , and/or recruiting individuals for,
financial options pricing models and/or methods .             any of the respective schools, colleges, universities, and /or
   In another preferred embodiment, as well as in any and /or any organizations of any kind .
all of the embodiments described herein , the present inven - 55         Any and / or all of the e -mails , electronic message trans
tion can generate electronic catalogs and/or electronic cou -          missions, electronic catalogs and/ or electronic coupons ,
pons for use by employers, to publicize and /or to advertise           described herein , can be generated , transmitted and /or dis
jobs, employment positions, projects and / or assignments ,            tributed , in response to a posting of a new job , a new
which they wish to fill , and /or by individuals, employment           employment position, a new project, and/or a new assign
agencies and / or their agents and /or representatives , to pub - 60 ment , a listing and / or a posting of an individual( s ), changes
licize and/ or to advertise their services , and /or the services      to the employment status , resume, skills, educational status ,
of those who they represent, as well as their respective               etc ., ofan individual(s ), the occurrence ofan event concern
availability and/or desire to perform and/or to fill and/or         ing the economy, the work needs of individuals, the needs of
assume a job , employment position , project and /or assign         employers and/or hiring entities, and/or at specific times, at
ment.                                                            65 specified time intervals , and /or upon the occurrence of any
   In this manner , an employer can generate and / or distribute    event and /or occurrence which can be the basis for initiating
 electronic catalogs and /or electronic coupons, thereby pub - a job search and /or a recruitment search .
              Case 6:20-cv-00651 Document 1-4 Filed 07/17/20 Page 37 of 41


                                                         US 9, 760, 864 B2
                                37                                                                       38
   In another preferred embodiment, as well as in any of the              which may be utilized by the individuals, employers and /or
embodiments described herein , intelligent agents , software               employer entities , and /or recruiters , described herein .
agents , mobile agents , and/or related technologies, can be                 The above -described data and/or information can be pro
utilized in conjunction with the present invention . The                  vided by job or profession type , by market sector, by type of
respective intelligent agent( s ), software agent( s ), mobile 5 employer, and/ or by location and /or geographic region . For
agent( s), (hereinafter referred to collectively as “ intelligent example , an individualmay utilize the data and /or informa
agent” or “ intelligent agents” ) can be programmed and/or tion provided by the present invention in order to determine
designed to act on behalf of a respective individual, what                   compensation the market will bear for his or her
employer and / or hiring entity, so as to perform any of the job 10 credentials   and /or skill levels. An employer can also utilize
searches , recruitment searches, and/or any of the other efforts and/ or forinotherwise
                                                                     this information     order to be competitive in its recruitment
                                                                                                      attracting talented individuals .
activities and/or functions described herein . The intelligent
agent can act on behalf of the individual, employer and /or employer and /or hiring entityalso
                                                                        The   present invention   can
                                                                                                       , and
                                                                                                            provide an individual , an
                                                                                                             /or a recruiter, with data
hiring entity , in various related interactions, negotiations, and /or information regarding the latest           developments and/or
and / or other activities which are described as being per 15 current developments in the employment                 and /or recruiting
formed herein and /or which may be incidental and /or related fields, including , but not limited to , growth areas, demand
thereto .                                                            information for certain jobs and /or professions , etc . For
   An individual can utilize an intelligent agent(s ) in order to example, an individual can utilize this information in order
find , identify , and/or locate a job , position , project and/or to determine whether retraining is needed in order to attain
assignment. In a similar and/or an analogous manner , the 20 a certain position and/ or to ascertain the latest growth areas
employer and/or hiring entity can utilize an intelligent for certain jobs, careers and /or professions. An employer can
agent(s ) in order to find and/or locate individuals to fill a job , utilize this information in order to determine the state of the
position , project and/ or assignment.                               job market and utilize the information as it sees fit .
   Applicant hereby incorporates by reference herein the                The present invention can also be utilized in order to
subject matter of the Agent Sourcebook , A Complete Guide 25 provide notification to any of the individuals , employers
to Desktop , Internet and Intranet Agents , by Alper Caglayan and /or hiring entities, described herein , that information is
and Colin Harrison , Wiley Computer Publishing , 1997. being, and/or has been , requested about them . The present
Applicant also incorporates by reference herein the subject   invention can also provide the identity of the requesting
matter of Cool Intelligent Agents For The Net, by Leslie L . party to the respective individual, employer and /or hiring
Lesnick with Ralph E . Moore , IDG Books Worldwide , Inc . 30 entity . For example , an individual can be notified that
1997 .                                                        company A has requested information about him or her.
   In any and/or all of the embodiments described herein , the             Similarly , an employer can be notified that an individual
present invention can provide links and / or hyperlinks, on -             and / or a certain individual has requested information about
line, on -screen , in e -mail messages and/or in electronic                it . The present invention may also maintain any and /or all
message transmissions, and / or otherwise , to any and / or all 35 information requests as confidential, if so requested .
products and /or services related to job searching and /or           In this embodiment, any and /or all of the data and / or
recruiting. For example , the present invention can provide               information described herein , may be provided , requested ,
links to information regarding the location of an employer ,              and / or accessed , by any of the respective parties . Any such
links to a travel agent, links to transportation companies,               notification embodiments can also provide for the blockage
rental car companies, hotels and other lodging establish - 40 of any such notification by a requesting party . Also , any
ments, as well as links to resume services, employment and / or all information utilized and /or provided in any such
agencies , recruiters , temporary agencies , etc .             notification embodiments can also be provided as group
   The present invention can also provide links to attorneys , information , generic information , and /or as information rep
banks, financial institutions, insurance companies , bonding               resentative of a group , or a trend.
companies , etc ., and/ or other individuals and /or entities , the 45 In any and /or all of the embodiments described herein , the
services of whom or which may be needed and/ or may be present invention can also provide data and/ or information ,
se
recommended when hiring an individual, an independent which may be transmitted and/ or provided to any of the
contractor, a temporary worker, and /or a freelancer, and/ or         respective individuals , employers and /or hiring entities , to
when accepting and /or assuming responsibility , respectively ,           any number of, or groups of, third party or other individuals ,
for a job , a position , a project and /or an assignment .             50 employers , and /or hiring entities .
   The present invention can also provide for the automatic                 The present invention can be utilized by any individual,
notification of job openings, position openings , projects,               employer and/or hiring entity . The present invention can also
and / or assignments , the availability of individuals , job appli -      be utilized by a recruiter, a recruiting entity , a headhunter, an
cants, independent contractors, and /or freelancers, and/or agent, an employment agency, etc., in representing an indi
the availability of goods and /or service providers , to any of 55 vidual, an independent contractor, and /or a freelancer. For
the respective parties described herein who may utilize the example , a recruiter can utilize the present invention in order
present invention .                                                to assist others in finding jobs, positions, projects and /or
   In another preferred embodiment, as well as in any and /or             assignments , and / or to assist employers and /or hiring enti
all of the embodiments described herein , the present inven -             ties to find individuals to fill jobs, positions , projects and /or
tion can provide an individual, employer and /or hiring 60 assignments .
entity, with data and/ or information concerning attrition                   The present invention can also be utilized in order to
rates at individual employers and/ or hiring entities, as well            prevent certain individuals and/or entities, employers and/ or
as salary information , including salary surveys for particular           hiring entities , from accessing the data and/ or information
jobs , professions, etc ., including salary , benefits , and/ or about any other individual, entity, employer, and/ or hiring
other compensation , data and/ or information for various 65 entity . For example , an individual can prevent access, to his
experience levels, skill levels, skills and abilities , educa -  or her data and/ or information, by a present employer, a past
tional credentials , and /or other data and /or information                employer , and /or any other individual , entity , employer
              Case 6:20-cv-00651 Document 1-4 Filed 07/17/20 Page 38 of 41


                                                        US 9, 760 ,864 B2
                               39                                                                        40
and/ or hiring entity identified by the individual, specifically,        database 10H . In this regard , any interviews, interactions,
generically, and /or generally . In this manner, an individual           communications, actions and responses thereto , offers ,
can prevent a present employer and / or any other individual,            counter -offers , acceptances and / or rejections, can be
entity, employer and /or hiring entity , from learning about his         recorded and /or be stored and utilized in any manner con
or her job search and /or availability . Similarly , an employer 5 sistent with the operation and/ or use of the present invention
and/ or hiring entity can prevent certain individuals , entities , as described herein .
employers , and/or hiring entities, from learning of its              The present invention , in any and /or all of the herein
recruitment efforts and /or human resource and /or employ          described embodiments, can utilize electronic commerce
ment needs.                                                        technologies and security methods , techniques and technolo
   Access restrictions to any data and/ or information can be 10 gies , as described and as set forth in Electronic Commerce
effected by utilizing any data and/ or information security         Technical, Business, and Legal Issues, Nabil R . Adam , et al.
and/ or access prevention methods, technologies and/ or tech - Prentice Hall, 1999 and Web Security & Commerce , Simson
niques, known by those skilled in the pertinent arts.                    Garfinkel with Gene Spafford , O 'Reilly 1997 , the subject
   In any and /or all of the herein - described embodiments ,            matter of which are hereby incorporated by reference herein .
the operation of the present invention may be triggered by 15    The communications networks and / or systems on , or
any type of pre - specified event and /or occurrence which    over, which the present invention may be utilized , can
may include a new individual listing , a new employer and/ or            include any one or combination of telecommunication net
hiring entity listing , a departure of an individual from the            works or systems, satellite communication networks or
employ of another , the completion of a job , project and /or systems, radio communication networks or systems, digital
assignment, changes in an economic factor( s ), changes in a 20 communication networks or systems, digital satellite com
market factor (s ), an increase in an unemployment rate , the munication networks or systems, personal communications
unemployment of an individual, a detected need for jobs of               services networks or systems, cable television networks or
a certain skill , and / or any other event, situation , and/ or          systems, broadband communication networks or systems,
occurrence which may be pertinent and /or related to job                 low earth orbiting satellite (LEDs) networks or systems, as
searching efforts and/or recruitment efforts.                         25 well as in , or on any internets and/ or intranets , the Internet ,
   The apparatus of the present invention , in any and / or all          the World Wide Web , and any other suitable communication
of the embodiments described herein , can also be pro -                  network or system .
grammed to be self-activating and /or activated automati -                 Any and/ or all of the data and/ or information described
cally.                                                         herein can be compiled and processed using statistical
   The apparatus of the present invention can also be pro - 30 calculations in order to update the stored data and /or infor
grammed in order to automatically generate and / or transmit m ation with such data and / or information being made avail
any of the e -mails , electronic message transmissions, elec             able to the respective individuals, employers and /or hiring
tronic notification transmissions, and/ or any of the commu-              entities , who or which utilize the present invention .
nications, which are described herein , between any of the                   Any and/ or all of the data and/ or information described
parties which utilize the present invention .                         35 herein , which is stored in the database 10H , or in the
   In another preferred embodiment, as well as in any and /or            collection of databases , can be linked via relational database
all of the embodiments described herein , the present inven -            techniques and /or via any appropriate database management
tion can be utilized in order to monitor , record , and/ or keep         techniques . The data and/ or information , in the preferred
track of,any offers and /or rejections of offers , involving any         embodiments, can be updated via inputs from the respective
jobs, employment positions, projects and / or assignments , 40 individuals , employers and /or hiring entities, and / or admin
which occur in conjunction with and/or via use of the present  istrator or operator of the apparatus 100 and / or the central
invention . The information which is obtained can thereafter             processing computer 10 . The above - described updates can
be provided to individuals , employers , and / or recruiters , for       also be provided from other information sources via the
utilization in any appropriate and /or suitable manner.      communication network .
  In any and /or all of the embodiments described herein , 45 The data and /or information stored in the database 10H ,
any individual and/ or employer data and/ or information can or in the collection of databases , and/ or any other databases
be stored with various and/ or varying levels of specificity utilized in conjunction with the present invention , can be
and / or confidentiality . In this manner , any of the data and /or      updated by each of the respective individuals , employers
information described herein , can be filtered , can be released          and /or hiring entities , and / or administrator or operator of the
at varying times , depending upon the interest and / or comfort 50 apparatus 100 or the central processing computer 10 , in
levels of the parties , and /or can be maintained as confiden -           real-time, and /or via dynamically linked database manage
tial. In this manner, the respective parties can maintain       ment techniques .
confidentiality and/ or can exercise control over the nature       The data and/ or information which is stored in the data
and amount of data and /or information which can be             base 10H and /or which may be otherwise utilized with ,
released about themselves .                                  55 and/ or in conjunction with , the apparatus and method of the
   The apparatus and /or method of the present invention can    present invention , can be linked via any suitable data linking
be utilized as an electronic and/ or network - based job search          techniques such as , for example , dynamically linked lists
ing and /or recruitment searching apparatus and /or clearing             (DLLs), linked lists, and object links embedded (OLE ’s ).
house . Applicant hereby incorporates by reference herein the             Any suitable database management technique ( s )may also be
subject matter of U . S . Provisional Patent Application Ser. 60 utilized in conjunction with the present invention .
No . 60 / 132 , 301 which teaches an apparatus and method for               The present invention can be utilized in conjunction with
monitoring an advertisement and / or an advertisement loca -             job searches, recruitment searches , and/ or related activities,
tion .                                                                   for any kind of job , service , vocation , profession, employ
   In any and/or all of the embodiments described herein ,               ment position , independent contractor project, project, free
any interactions, negotiations, and /or deals reached , between 65       lance assignment, assignment, and /or any other kind or
any of the parties , can be monitored and/ or be recorded by             variety of work or services , permanent and / or temporary ,
the central processing computer 10 and be stored in the                  and /or regardless of duration and /or type .
              Case 6:20-cv-00651 Document 1-4 Filed 07/17/20 Page 39 of 41


                                                      US 9, 760, 864 B2
                                                                                                      42
   The present invention provides an apparatus and a method                   from among the plurality of individuals, independent
for providing automated job searching services , recruitment                  contractors , temporary workers , or freelancers, wherein
services , and /or employment agent and/or agency services,                   the first request is received from a first communication
in a network environment, while reducing the time, expense                    device associated with an employer or a hiring entity ;
and effort needed in performing these services.                            a processor, wherein the processor is associated with a
   The present invention can also be utilized in conjunction                  website , and further wherein the processor is specially
with electronic catalogs and/ or electronic coupons in order                  programmed to process or to provide job search infor
to provide electronic catalogs and/ or electronic coupons                     mation , recruitment information , or recruitment-related
containing information regarding any of the job search                        information , wherein the processor processes informa
applicants , prospective employees , independent contractors , 10             tion contained in the first request, wherein the proces
employers , assignments, available jobs or positions , contract               sor or the apparatus generates a first message in
positions, contracting assignments , employment agency ser                    response to the first request, and wherein the first
vices , and/ or other individuals and /or entities described                  message contains the work schedule information or the
herein , so as to advertise the availability or existence of the              scheduling information of or for the individual, the
respective individuals and /or entities. Applicant hereby 15                  independent contractor, the temporary worker, or the
 incorporates by reference herein the subject matter and                      freelancer ; and
teachings of U . S . Provisional Patent Application Ser. No .              a transmitter, wherein the transmitter transmits the first
60/ 137 ,689 entitled “ APPARATUS AND METHOD FOR                              message to the first communication device on , over , or
PROVIDING AN ELECTRONIC CATALOG AND /OR AN                                    via, the Internet or the World Wide Web , wherein the
ELECTRONIC COUPON ” . Applicant hereby incorporates 20                        apparatus receives a second request, wherein the sec
by reference herein the subject matter and teachings of U .S .                ond request contains information for reserving, engag
patent application Ser. No. 09 /579,358 entitled “ APPARA                     ing , or requesting, the services of the individual , the
TUS AND METHOD FOR PROVIDING AN ELEC                                          independent contractor, the temporary worker, or the
TRONIC CATALOG AND /OR AN ELECTRONIC COU                                      freelancer,
PON ” .                                                             25     wherein the apparatus processes the information con
   The present invention can be utilized in conjunction with                  tained in the second request and generates a second
any job , assignment, position , employmentposition , service ,              message containing information regarding the second
contracting assignment, and/ or any independent contracting                   request, and further wherein the apparatus transmits the
position and/ or freelance position , which can be the subject                second message to a second communication device ,
of commerce.                                                        30        wherein the second communication device is associ
   The present invention can be utilized , in any and/ or all of              ated with the individual, the independent contractor, the
the embodiments described herein , in conjunction with the                    temporary worker, or the freelancer.
buying, selling , bartering and/ or trading, of services between            2 . The apparatus of claim 1 , wherein the second request
the various parties , individuals, employers, and/or hiring contains information regarding an amount the employer or
entities described herein .                                   35 the hiring entity is willing to pay the individual, the inde
   The present invention can be utilized in order to reduce pendent contractor, the temporary worker, or the freelancer.
recruiting efforts, costs and fees , such as headhunter fees,       3. The apparatus of claim 1, wherein the apparatus
agency fees, broker fees , and / or representative fees , and can        receives a reply message transmitted from the second com
eliminate the inefficiencies which may result from dealing               munication device, wherein the reply message contains
with intermediaries in job search efforts and / or recruitment 40 information regarding a confirmation of a reservation asso
efforts .                                                                ciated with reserving the services of the individual, the
   The present invention also provides an apparatus and a                independent contractor, the temporary worker, or the free
method for providing enhanced confidentiality during job                 lancer, an agreement to an engagement associated with
search activities , assignment search activities, recruitment            engaging the services of the individual, the independent
activities, and / or related activities, interactions, negotiations 45 contractor, the temporary worker, or the freelancer, or a
and/ or other dealings , between the respective parties                  reply to the request, wherein the apparatus transmits a
involved .                                                               second reply message to the first communication device ,
   While the present invention has been described and                    wherein the second reply message contains information
illustrated in various preferred and alternate embodiments ,             regarding a confirmed reservation associated with a reserv
such descriptions are merely illustrative of the present 50 ing of the services of the individual, the independent con
 invention and are not to be construed to be limitations                 tractor, the temporary worker, or the freelancer, a confirmed
thereof. In this regard , the present invention encompasses all          agreement associated with an engaging of the services of the
modifications , variations and /or alternate embodiments,                individual, the independent contractor, the temporary
with the scope of the present invention being limited only by            worker, or the freelancer, or the reply to the request.
the claims which follow .                                           55      4 . The apparatus of claim 1, wherein the apparatus is
  What is claimed is:                                                    programmed to confirm a reservation , to agree to an engage
   1. An apparatus, comprising :                                         ment, or to issue a reply , for or on behalf of the individual,
   a memory device or a database , wherein the memory                    the independent contractor, the temporary worker, or the
     device or the database stores work schedule informa -               freelancer.
     tion or scheduling information of or for a plurality of 60 5 . The apparatus of claim 1 , wherein the apparatus auto
     individuals , independent contractors, temporary work - matically generates a third message containing information
     ers , or freelancers ;                                              regarding a posting of a job , a position , a project, or an
   a receiver , wherein the receiver receives a first request,           assignment, by an employer or a hiring entity , and further
     wherein the first request contains information regarding            wherein the apparatus transmits the third message to the
     a request to obtain work schedule information or sched - 65 second communication device or to a third communication
     uling information of or for an individual, an indepen -     device associated with the individual, the independent con
     dent contractor, a temporary worker, or a freelancer,               tractor, the temporary worker, or the freelancer, or the third
               Case 6:20-cv-00651 Document 1-4 Filed 07/17/20 Page 40 of 41


                                                       US 9 ,760 ,864 B2
                              43                                                                      44
communication device is associated with a second indi                       ond request contains information regarding a request to
vidual , a second independent contractor, a second temporary                provide a service or services to or for the employer or
worker, or a second freelancer.                                              the hiring entity ,
   6 . The apparatus of claim 1, wherein the apparatus auto               wherein the apparatus processes the information con
matically generates a third message containing information 5                 tained in the second request and generates a second
regarding a posting of new or revised data or information by                message containing information regarding the second
an individual, an independent contractor , a temporary                       request, and further wherein the apparatus transmits the
worker, or a freelancer , and further wherein the apparatus                  second message to a second communication device ,
transmits the third message to the first communication                      wherein the second communication device is associ
device or to a third communication device associated with 10               a ted with the employer or the hiring entity .
the employer or the hiring entity, or the third communication              11. The apparatus of claim 10 , wherein the second request
device is associated with a second employer or a second                 contains information regarding an amount the individual, the
hiring entity .                                                         independent contractor, the temporary worker, or the free
   7. The apparatus of claim 1, wherein the second message              lancer , is willing to charge the employer or the hiring entity .
contains a hyperlink or a link to a web site of the employer 15    12 . The apparatus of claim 10 , wherein the apparatus
or hiring entity , information about the employer or the hiring receives a reply message transmitted from the second com
entity , a video presentation about the employer or the hiring         munication device , wherein the reply message contains
entity, or information regarding a job description .                    information regarding a confirmation of an agreement to hire
   8 . The apparatus of claim 1, wherein the apparatus pro              the individual, the independent contractor, the temporary
cesses information regarding a search to identify the indi- 20 worker , or the freelancer, an agreement to an engagement
vidual or a second individual, the independent contractor or            associated with engaging the services of the individual, the
a second independent contractor, the temporary worker or a              independent contractor , the temporary worker, or the free
second temporary worker, or the freelancer or a second                  lancer, wherein the apparatus transmits a second reply
freelancer, to perform a job, a position , a project, or an            message to the first communication device , wherein the
assignment .                                                         25 second reply message contains information regarding a
   9 . The apparatus of claim 1 , wherein the first message is          confirmed hiring of the individual, the independent contrac
transmitted as or in an e -mail message or an electronic                tor, the temporary worker , or the freelancer, or a confirmed
message transmission , and further wherein the firstmessage             agreement associated with an engaging of the services of the
or the second message contains information regarding a                  individual, the independent contractor, the temporary
resume, a supplemental resume, supplemental information , 30 worker, or the freelancer.
a reference , a letter of recommendation , a link to a college ,           13 . The apparatus of claim 10 , wherein the apparatus is
university, or school, attended , a link to a pre - authorized          programmed to confirm a hiring by the employer or the
letter or form requesting a transcript from a school attended ,         hiring entity , to agree to an engagement, or to issue a reply ,
a link to a registrar 's office of a school, a link to a past           for or on behalf of the employer or the hiring entity .
employer , a link to a work sample , a link to a video 35                  14 . The apparatus of claim 10 , wherein the apparatus
presentation or a video clip , or a photograph , of, for, or            automatically generates a third message containing infor
regarding, the individual, the independent contractor, the             mation regarding a posting of new or revised information
temporary worker , or the freelancer.                                   regarding the individual, the independent contractor, the
   10 . An apparatus, comprising:                        temporary worker, or the freelancer , and further wherein the
   a memory device or a database , wherein the memory 40 apparatus transmits the third message to the second com
     device or the database stores work schedule informa-              munication device or to a third communication device
     tion or scheduling information of or for a plurality of           associated with the employer or the hiring entity, or the third
     employers or hiring entities ;                                     communication device is associated with a second employer
   a receiver, wherein the receiver receives a first request,           or a second hiring entity .
     wherein the first request contains information regarding 45 15 . The apparatus of claim 10 , wherein the apparatus
     a request to obtain work schedule information or sched -   automatically generates a third message containing infor
     uling information of or for an employer or a hiring               mation regarding a posting of new or revised data or
     entity from among the plurality of employers or hiring             information by an employer or a hiring entity , and further
     entities , wherein the first request is received from a first      wherein the apparatus transmits the third message to the first
     communication device associated with an individual, 50 communication device or to a third communication device
     an independent contractor, a temporary worker, or a               associated with the individual , the independent contractor,
      freelancer;                                                      the temporary worker, or the freelancer, or the third com
   a processor, wherein the processor is associated with a             munication device is associated with a second individual, a
     website , and further wherein the processor is specially          second independent contractor, a second temporary worker,
     programmed to process or to provide job search infor - 55 or a second freelancer.
     mation , recruitment information , or recruitment -related            16 . The apparatus of claim 10 , wherein the second mes
     information , wherein the processor processes informa-             sage contains a hyperlink or a link to a web site of the
     tion contained in the first request, wherein the proces -          individual, the independent contractor, the temporary
     sor or the apparatus generates a first message in                  worker, or the freelancer.
    response to the first request, and wherein the first 60 17 . The apparatus of claim 10 , wherein the apparatus
    message contains the work schedule information or the processes information regarding a search to identify the
     scheduling information of or for the employer or the               employer or a second employer, or the hiring entity or a
     hiring entity ; and                                       second hiring entity , in need of provider of a service or
   a transmitter, wherein the transmitter transmits the first services.
     message to the first communication device on , over, or 65 18 . The apparatus of claim 10 , wherein the first message
     via , the Internet or the World Wide Web , wherein the            is transmitted as or in an e -mail message or an electronic
     apparatus receives a second request, wherein the sec -            message transmission , and further wherein the first message
             Case 6:20-cv-00651 Document 1-4 Filed 07/17/20 Page 41 of 41


                                                     US 9, 760,864 B2
                              45                                                                   46
or the second message contains information regarding infor                message contains the work schedule information or the
mation about the employer or hiring entity, a link to a video             scheduling information of or for the individual, the
presentation about the employer or hiring entity , a video or             independent contractor, the temporary worker , or the
a photograph of the facilities of the employer or the hiring              freelancer ; and
entity , information regarding employees, job descriptions, 5           a transmitter, wherein the transmitter transmits the first
benefits, financial and operational data or information , salary          message to the first communication device on , over, or
information , or, for, or regarding, the employer or hiring               via , the Internet or the World Wide Web , wherein the
entity , or a link to information regarding a locale or area              apparatus receives a second request, wherein the sec
where the employer or hiring entity is located .                          ond request contains information for reserving , engag
   19 . An apparatus, comprising:                                         ing, or requesting , the services of the individual, the
   a memory device or a database , wherein the memory                      independent contractor, the temporary worker, or the
     device or the database stores work schedule informa                  freelancer.
     tion or scheduling information of or for an individual,            20 . The apparatus of claim 19 , wherein the apparatus
                                                                     processes information regarding a search to identify the
     an independent contractor, a temporary worker , or a 15 individual or a second individual, the independent contractor
     freelancer;
   an input device or a receiver, wherein the input device aorsecond a second independent contractor, the temporary worker or
      inputs , or the receiver receives , a first request, wherein freelancer,temporary  worker, or the freelancer or a second
                                                                                to perform a job , a position , a project, or an
     the first request contains information regarding a              assignment.
     request to obtain work schedule information or sched
     uling information of or for the individual, the indepen -- 2021
                                                                -   . The apparatus of claim 19, wherein the first message
                                                                      is transmitted as or in an e -mail message or an electronic
     dent contractor, the temporary worker, or the free               message transmission , and further wherein the firstmessage
     lancer, wherein the first request is received from a first       contains information regarding a resume, a supplemental
     communication device associated with an employer or
     a hiring entity ;                                                resume  , supplemental information, a reference, a letter of
                                                   ted  with   a 25   recommendation
   a processor , wherein the processor is associated with a 25 attendedree , a link to, aa pre
                                                                                            link to a college , university, or school,
     website , and further wherein the processor is specially a transcript                      -authorized letter or form requesting
     programmed to process or to provide job search infor                           from a school attended , a link to a registrar's
     mation , recruitment information , or recruitment-related office        of a school, a link to a past employer, a link to a work
                                                                      sample , a link to a video presentation or a video clip , or a
     information , wherein the processor processes informa
     tion contained in the first request , wherein the proceses- 3030 photograph , of, for, or regarding , the individual, the inde
     sor or the apparatus generates a first message in pendent contractor, the temporary worker, or the freelancer.
     response to the first request, and wherein the first                                     * * * * *
